 



Exhibit 10.02
EXECUTION VERSION
 
 
SECURITY AGREEMENT
by
ORBIMAGE SI HOLDCO INC.,
ORBIMAGE SI OPCO INC.
as Pledgors
and
THE BANK OF NEW YORK,
as Collateral Agent
 
Dated as of January 10, 2006
 
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
Page
           
 
           
PREAMBLE
        1  
 
           
RECITALS
        1  
 
           
AGREEMENT
        2  
 
           
 
  ARTICLE I        
 
           
 
  DEFINITIONS AND INTERPRETATION        
 
           
SECTION 1.1.
  Definitions     2  
SECTION 1.2.
  Interpretation     7  
SECTION 1.3.
  Resolution of Drafting Ambiguities     7  
SECTION 1.4.
  Perfection Certificate     7  
 
           
 
  ARTICLE II        
 
           
 
  GRANT OF SECURITY AND SECURED OBLIGATIONS        
 
           
SECTION 2.1.
  Grant of Security Interest     8  
SECTION 2.2.
  Filings     9  
 
  ARTICLE III        
 
           
 
  PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;        
 
  USE OF PLEDGED COLLATERAL        
 
           
SECTION 3.1.
  Delivery of Certificated Securities Collateral     10  
SECTION 3.2.
  Perfection of Uncertificated Securities Collateral     10  
SECTION 3.3.
  Financing Statements and Other Filings; Maintenance of Perfected Security
Interest     10  
SECTION 3.4.
  Other Actions     11  
SECTION 3.5.
  Joinder of Additional Guarantors     13  
SECTION 3.6.
  Supplements; Further Assurances     13  
 
           
 
  ARTICLE IV        
 
           
 
  REPRESENTATIONS, WARRANTIES AND COVENANTS        
 
           
SECTION 4.1.
  Title     14  
SECTION 4.2.
  Validity of Security Interest     14  
SECTION 4.3.
  Defense of Claims; Transferability of Pledged Collateral     14  
SECTION 4.4.
  Other Financing Statements     14  
SECTION 4.5.
  Chief Executive Office; Change of Name; Jurisdiction of Organization     14  
SECTION 4.6.
  Location of Inventory and Equipment     15  
SECTION 4.7.
  Due Authorization and Issuance     15  
SECTION 4.8.
  Consents, etc.     15  

-i-



--------------------------------------------------------------------------------



 



             
SECTION 4.9.
  Pledged Collateral     15  
SECTION 4.10.
  Insurance     15  
 
           
 
  ARTICLE V        
 
           
 
  CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL        
 
           
SECTION 5.1.
  Pledge of Additional Securities Collateral     15  
SECTION 5.2.
  Voting Rights; Distributions; etc.     16  
SECTION 5.3.
  Defaults, etc.     17  
SECTION 5.4.
  Certain Agreements of Pledgors as Issuers and Holders of Equity Interests    
17  
 
           
 
  ARTICLE VI        
 
           
 
  CERTAIN PROVISIONS CONCERNING INTELLECTUAL        
 
  PROPERTY COLLATERAL        
 
           
SECTION 6.1.
  Grant of Intellectual Property License     17  
SECTION 6.2.
  Protection of Collateral Agent’s Security     17  
SECTION 6.3.
  After-Acquired Property     18  
SECTION 6.4.
  Litigation     18  
 
           
 
  ARTICLE VII        
 
           
 
  CERTAIN PROVISIONS CONCERNING RECEIVABLES        
 
           
SECTION 7.1.
  Maintenance of Records     19  
SECTION 7.2.
  Legend     19  
 
           
 
  ARTICLE VIII        
 
           
 
  TRANSFERS        
 
           
SECTION 8.1.
  Transfers of Pledged Collateral     19  
 
           
 
  ARTICLE IX        
 
           
 
  REMEDIES        
SECTION 9.1.
  Remedies     19  
SECTION 9.2.
  Notice of Sale     21  
SECTION 9.3.
  Waiver of Notice and Claims     21  
SECTION 9.4.
  Certain Sales of Pledged Collateral     22  
SECTION 9.5.
  No Waiver; Cumulative Remedies     23  
SECTION 9.6.
  Certain Additional Actions Regarding Intellectual Property     23  
SECTION 9.7.
  Certain Regulatory Requirements     23  
SECTION 9.8.
  Control by Majority     24  

-ii-



--------------------------------------------------------------------------------



 



             
 
  ARTICLE X        
 
           
 
  APPLICATION OF PROCEEDS        
 
           
SECTION 10.1.
  Application of Proceeds     24  
 
           
 
  ARTICLE XI        
 
           
 
  MISCELLANEOUS        
 
           
SECTION 11.1.
  Concerning Collateral Agent     24  
SECTION 11.2.
  Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact    
27  
SECTION 11.3.
  Continuing Security Interest; Assignment     27  
SECTION 11.4.
  Termination; Release     28  
SECTION 11.5.
  Modification in Writing     28  
SECTION 11.6.
  Notices     28  
SECTION 11.7.
  Governing Law; Consent to Jurisdiction and Service of Process     28  
SECTION 11.8.
  Severability of Provisions     28  
SECTION 11.9.
  Execution in Counterparts     28  
SECTION 11.10.
  Business Days     28  
SECTION 11.11.
  No Credit for Payment of Taxes or Imposition     29  
SECTION 11.12.
  No Claims Against Collateral Agent     29  
SECTION 11.13.
  No Release     29  
SECTION 11.14.
  Control     29  
SECTION 11.15.
  Obligations Absolute     29  
SECTION 11.16.
  Jury Trial Waiver     30  
 
           
SIGNATURES
        S-1  
SIGNATURES
        S-2  

     
EXHIBIT 1
  Form of Securities Pledge Amendment
EXHIBIT 2
  Form of Joinder Agreement
EXHIBIT 3
  Form of Control Agreement Concerning Securities Accounts
EXHIBIT 4
  Form of Control Agreement Concerning Deposit Accounts
EXHIBIT 5
  Form of Copyright Security Agreement
EXHIBIT 6
  Form of Patent Security Agreement
EXHIBIT 7
  Form of Trademark Security Agreement
EXHIBIT 8
  Form of Acknowledgment

-iii-



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
This SECURITY AGREEMENT dated as of January 10, 2006 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by ORBIMAGE SI HOLDCO INC., a
Delaware corporation (“Holdco”) and ORBIMAGE SI OPCO INC., a Delaware
corporation (the “Borrower”), and the Guarantors from to time to time party
hereto (the “Guarantors”), as pledgors, assignors and debtors (Holdco and the
Borrower, together with the Guarantors, and together with any successors, the
“Pledgors,” and each, a “Pledgor”), in favor of The Bank of New York, in its
capacity as collateral agent, as pledge, assignee and secured party (in such
capacities and together with any successors in such capacities, the “Collateral
Agent”).
R E C I T A L S :
          A. Reference is made to that certain Credit Agreement, dated as of the
date hereof (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among ORBIMAGE HOLDINGS,
INC., a Delaware corporation (“Parent”), Holdco, the Borrower, each guarantor
from time to time party thereto, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), Credit Suisse,
Cayman Islands Branch, as Administrative Agent and The Bank of New York, as the
Collateral Agent;
          B. In connection with the transactions contemplated by that certain
Asset Purchase Agreement, dated as of September 15, 2005 (as the same may be
amended, modified or supplemented from time to time, the “Acquisition
Agreement”), among Parent, Orbimage, Inc., and Space Imaging LLC (the “Seller”),
the Borrower has requested the Lenders extend credit to Borrower in the form of
a term loan on the Closing Date in an aggregate principal amount of
$50,000,000.00;
          C. To secure the due and prompt payment and performance by the Pledgor
of the Senior Secured Obligations under the Credit Agreement, the Lenders
require the Pledgors to execute and deliver a security agreement to the
Collateral Agent and to pledge the security herein referred to;
          D. Each Guarantor has or will, pursuant to the Credit Agreement,
unconditionally guarantee the Secured Obligations;
          E. The Borrower and each Guarantor will receive substantial benefits
from the execution, delivery and performance of the obligations under the Credit
Agreement and each is, therefore, willing to enter into this Agreement;
          F. This Agreement is given by each Pledgor in favor of the Collateral
Agent for the benefit of the Secured Parties (as hereinafter defined) to secure
the payment and performance of all of the Secured Obligations; and
          G. It is a condition to the obligation of the Lenders to make the Loan
under the Credit Agreement that each Pledgor execute and deliver the applicable
Collateral Documents, including this Agreement.
A G R E E M E N T :
          NOW THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND INTERPRETATION
          SECTION 1.1. Definitions.
          (a) Unless otherwise defined herein or in the Credit Agreement,
capitalized terms used herein that are defined in the UCC shall have the
meanings assigned to them in the UCC; provided that in any event, the following
terms shall have the meanings assigned to them in the UCC:
          “Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”;
“Commodity Account”; “Commodity Contract”; “Commodity Intermediary”;
“Documents”; “Electronic Chattel Paper”; “Entitlement Order”; “Equipment”;
“Financial Asset”; “Fixtures”; “Goods”; “Inventory”; “Letter-of-Credit Rights”;
“Letters of Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “ Records”;
“Securities Account”; “Securities Intermediary”; “Supporting Obligations”; and
“Tangible Chattel Paper.”
          (b) Terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement.
          (c) The following terms shall have the following meanings:
          “Account Debtor” shall mean each person who is obligated on a
Receivable or Supporting Obligation related thereto.
          “Agreement” shall have the meaning assigned to such term in the
Preamble hereof.
          “Borrower” shall the meaning assigned to such term in the Preamble
hereof.
          “Collateral Agent” shall have the meaning assigned to such term in the
Preamble hereof.
          “Collateral Support” shall mean all property (real or personal)
assigned, hypothecated or otherwise securing any Pledged Collateral and shall
include any security agreement or other agreement granting a lien or security
interest in such real or personal property.
          “Commodity Account Control Agreement” shall mean a control agreement
in a form that is reasonably satisfactory to the Collateral Agent establishing
the Collateral Agent’s Control with respect to any Commodity Account.
          “Communications Laws” shall mean the Communications Act of 1934, as
amended, and the rules, regulations and published policies of the Federal
Communications Commission promulgated thereunder.
          “Contracts” shall mean, collectively, with respect to each Pledgor,
all sale, service, performance, equipment or property lease contracts,
agreements and grants and all other contracts, agreements or grants (in each
case, whether written or oral, or third party or intercompany), between such
Pledgor and any third party, and all assignments, amendments, restatements,
supplements, extensions, renewals, replacements or modifications thereof.
          “Control” shall mean (i) in the case of each Deposit Account,
“control,” as such term is defined in Section 9-104 of the UCC, (ii) in the case
of any Security Entitlement, “control,” as such term is

2



--------------------------------------------------------------------------------



 



defined in Section 8-106 of the UCC, and (iii) in the case of any Commodity
Contract, “control,” as such term is defined in Section 9-106 of the UCC.
     “Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement, the Securities Account Control Agreement and the Commodity Account
Control Agreement.
          “Copyright Security Agreement” shall mean an agreement substantially
in the form of Exhibit 6 hereto.
          “Copyrights” shall mean, collectively, with respect to each Pledgor,
all copyrights established or registered in the United States and all copyright
registrations and applications made by such Pledgor, in each case, whether now
owned or hereafter created or acquired by or assigned to such Pledgor, together
with any and all (i) rights and privileges arising under applicable law with
respect to such Pledgor’s use of such copyrights, (ii) reissues, renewals,
continuations and extensions thereof and amendments thereto, (iii) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect thereto, including damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.
          “Credit Agreement” shall have the meaning assigned to such term in
Recital A above.
          “Deposit Account Control Agreement” shall mean an agreement
substantially in the form of Exhibit 5 hereto or such other form that is
reasonably satisfactory to the Collateral Agent establishing the Collateral
Agent’s Control with respect to any Deposit Account.
          “Deposit Accounts” shall mean, collectively, with respect to each
Pledgor, all “deposit accounts” as such term is defined in the UCC and shall
include all cash, funds, checks, notes and instruments from time to time on
deposit in any of the deposit accounts.
          “Distributions” shall mean, collectively, with respect to each
Pledgor, all dividends, cash, options, warrants, rights, instruments,
distributions, returns of capital or principal, income, interest, profits and
other property, interests (debt or equity) or proceeds, including as a result of
a split, revision, reclassification or other like change of the Pledged
Securities, from time to time received, receivable or otherwise distributed to
such Pledgor in respect of or in exchange for any or all of the Pledged
Securities or Intercompany Notes.
          “Event of Default” shall mean, any Event of Default under the Credit
Agreement and any default under any Hedging Agreement.
          “Excluded Property” shall mean Equipment owned by any Pledgor on the
date hereof or hereafter acquired that is subject to a Lien securing a Purchase
Money Obligation or Capital Lease Obligation permitted to be incurred pursuant
to the provisions of the Credit Agreement if the contract or other agreement in
which such Lien is granted (or the documentation providing for such Purchase
Money Obligation or Capital Lease Obligation validly prohibits the creation of
any other Lien on such Equipment; provided, however, that Excluded Property
shall not include any Proceeds, substitutions or replacements of any Excluded
Property referred to in clause (a) or (b) (unless such Proceeds, substitutions
or replacements would constitute Excluded Property referred to in clause (a) or
(b)).
          “FCC Licenses” shall mean those licenses and authorizations issued by
the Federal Communications Commission held by any Pledgor.
          “General Intangibles” shall mean, collectively, with respect to each
Pledgor, all “general intangibles,” as such term is defined in the UCC, of such
Pledgor and, in any event, shall include (i) all of such

3



--------------------------------------------------------------------------------



 




Pledgor’s rights, title and interest in, to and under all Contracts and
insurance policies (including all rights and remedies relating to monetary
damages, including indemnification rights and remedies, and claims for damages
or other relief pursuant to or in respect of any Contract), (ii) all know-how
and warranties relating to any of the Pledged Collateral, (iii) any and all
other rights, claims, choses-in-action and causes of action of such Pledgor
against any other person and the benefits of any and all collateral or other
security given by any other person in connection therewith, (iv) all guarantees,
endorsements and indemnifications on, or of, any of the Pledged Collateral,
(v) all lists, books, records, correspondence, ledgers, printouts, files
(whether in printed form or stored electronically), tapes and other papers or
materials containing information relating to any of the Pledged Collateral,
including all customer or tenant lists, identification of suppliers, data,
plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Pledgor’s operations or
any of the Pledged Collateral and all media in which or on which any of the
information or knowledge or data or records may be recorded or stored and all
computer programs used for the compilation or printout of such information,
knowledge, records or data, (vi) all licenses, consents, permits, variances,
certifications, authorizations and approvals, however characterized, now or
hereafter acquired or held by such Pledgor, including building permits,
certificates of occupancy, environmental certificates, industrial permits or
licenses and certificates of operation and (vii) all rights to reserves,
deferred payments, deposits, refunds, indemnification of claims and claims for
tax or other refunds against any Governmental Authority.
          “Goodwill” shall mean, collectively, with respect to each Pledgor, the
goodwill connected with such Pledgor’s business including all goodwill connected
with (i) the use of and symbolized by any Trademark or Intellectual Property
License with respect to any Trademark in which such Pledgor has any interest,
(ii) all know-how, trade secrets, customer and supplier lists, proprietary
information, inventions, methods, procedures, formulae, descriptions,
compositions, technical data, drawings, specifications, name plates, catalogs,
confidential information and the right to limit the use or disclosure thereof by
any person, pricing and cost information, business and marketing plans and
proposals, consulting agreements, engineering contracts and such other assets
which relate to such goodwill and (iii) all product lines of such Pledgor’s
business.
          “Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.
          “Hedging Agreement” shall mean any swap, cap, collar, forward purchase
or similar agreement or arrangement entered into to protect any Pledgor against
fluctuations in interest rates under the indebtedness represented by the Credit
Agreement.
          “Hedging Counterparty” shall mean any person (other than a Pledgor)
who is a party to any Hedging Agreement.
          “Holdco” shall have the meaning assigned to such term in the Preamble
hereto.
          “Instruments” shall mean, collectively, with respect to each Pledgor,
all “instruments,” as such term is defined in Article 9, rather than Article 3,
of the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
          “Intellectual Property Collateral” shall mean, collectively, the
Patents, Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.
          “Intellectual Property Licenses” shall mean, collectively, with
respect to each Pledgor, all license and distribution agreements with, and
covenants not to sue, any other party with respect to any Patent,

4



--------------------------------------------------------------------------------



 




Trademark or Copyright or any other patent, trademark or copyright, whether such
Pledgor is a licensor or licensee, distributor or distributee under any such
license or distribution agreement, together with any and all (i) renewals,
extensions, supplements and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including damages and payments for past, present or future
infringements or violations thereof, (iii) rights to sue for past, present and
future infringements or violations thereof and (iv) other rights to use, exploit
or practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.
          “Intercompany Notes” shall mean, with respect to each Pledgor, all
intercompany notes described in Schedule 11 to the Perfection Certificate and
intercompany notes hereafter acquired by such Pledgor and all certificates,
instruments or agreements evidencing such intercompany notes, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent permitted pursuant to the
terms hereof.
          “Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.
          “Joinder Agreement” shall mean an agreement substantially in the form
of Exhibit 3 hereto.
          “Landlord Access Agreement” shall be an agreement in form
substantially similar to Exhibit 9 hereto or such other form reasonably
acceptable to the Collateral Agent.
          “Lenders” shall have the meaning assigned to such term in Recital A
hereof.
          “Material Intellectual Property Collateral” shall mean any
Intellectual Property Collateral that is material (i) to the use and operation
of the Pledged Collateral or Mortgaged Property or (ii) to the business, results
of operations, prospects or condition, financial or otherwise, of any Pledgor.
          “NOAA Licenses” shall mean those licenses and authorizations issued by
the National Oceanic and Atmospheric Administration held by any Pledgor.
          “NOAA Rules” shall mean all the rules, regulations and published
policies of the National Oceanic and Atmosphere Administration, including
without limitation those governing the licensing and operation of private land
remote-sensing space systems published at 15 CFR § 960 et seq.
          “Patents” shall mean, collectively, with respect to each Pledgor, all
patents issued or assigned to, and all patent applications and registrations
made by, such Pledgor registered or recorded in the United States, together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.
          “Perfection Certificate” shall mean that certain perfection
certificate dated January 10, 2006 executed and delivered by each Pledgor in
favor of the Collateral Agent for the benefit of the Secured Parties, and each
other Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Collateral Agent) executed and delivered by the applicable
Guarantor in favor of the Collateral Agent for the

5



--------------------------------------------------------------------------------



 




benefit of the Secured Parties contemporaneously with the execution and delivery
of each Joinder Agreement executed in accordance with Section 3.5 hereof.
          “Pledge Amendment” shall have the meaning assigned to such term in
Section 5.1 hereof.
          “Pledged Collateral” shall have the meaning assigned to such term in
Section 2.1 hereof.
          “Pledged Securities” shall mean, collectively, with respect to each
Pledgor, (i) all issued and outstanding Equity Interests of each issuer set
forth on Schedules 10(a) and 10(b) to the Perfection Certificate as being owned
by such Pledgor and all options, warrants, rights, agreements and additional
Equity Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests in each such issuer or
under any Organizational Document of each such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, (ii) all Equity Interests of
any issuer, which Equity Interests are hereafter acquired by such Pledgor
(including by issuance) and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any Organizational Document of any such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, from time to time acquired by
such Pledgor in any manner, and (iii) all Equity Interests issued in respect of
the Equity Interests referred to in clause (i) or (ii) upon any consolidation or
merger of any issuer of such Equity Interests.
          “Pledgor” shall have the meaning assigned to such term in the Preamble
hereof.
          “Receivables” shall mean all (i) Accounts, (ii) Chattel Paper,
(iii) Payment Intangibles, (iv) General Intangibles, (v) Instruments and
(vi) other rights to payment, whether or not earned by performance, for goods or
other property sold, leased, licensed, assigned or otherwise disposed of, or
services rendered or to be rendered, regardless of how classified under the UCC
together with all of Grantors’ rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Records relating thereto.
          “Secured Obligations” shall mean (i) all obligations, liabilities and
indebtedness (including, without limitation, principal, premium, interest
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding)) owing to the Administrative Agent, the
Collateral Agent and the Lenders under the Credit Agreement, the Collateral
Documents and the other Loan Documents and the due performance and compliance by
the Pledgors with all of the terms, conditions and agreements contained in the
Credit Agreement, the Collateral Documents and the other Loan Documents;
(ii) any and all sums advanced by the Collateral Agent in accordance with the
Credit Agreement or any of the Collateral Documents in order to preserve the
Pledged Collateral or preserve its security interest in the Pledged Collateral;
and (iii) in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations or liabilities of the Pledgors referred to in
clause (i) above, the reasonable expense of retaking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Pledged
Collat eral, or of any exercise by the Collateral Agent of its rights hereunder,
together with any reasonable attorneys’ fees and court costs.
          “Secured Parties” shall mean, collectively, the Collateral Agent, the
Administrative Agent, the Lenders, the Hedging Counterparty and the holders of
any other Secured Obligations.

6



--------------------------------------------------------------------------------



 



          “Secured Party Officer” shall mean any officer or other authorized
Person of a Secured Party.
          “Secured Party Officer Certificate” shall mean a certificate executed
by a Secured Party Officer of a Secured Party or by its agent or other
representative.
          “Securities Account Control Agreement” shall mean an agreement
substantially in the form of Exhibit 4 hereto or such other form that is
reasonably satisfactory to the Collateral Agent establishing the Collateral
Agent’s Control with respect to any Securities Account.
          “Securities Collateral” shall mean, collectively, the Pledged
Securities, the Intercompany Notes and the Distributions.
          “Trademark Security Agreement” shall mean an agreement substantially
in the form of Exhibit 8 hereto.
          “Trademarks” shall mean, collectively, with respect to each Pledgor,
all trademarks (including service marks), slogans, logos, certification marks,
trade dress, uniform resource locations (URL’s), domain names, corporate names
and trade names, whether registered or unregistered, owned by or assigned to
such Pledgor and all registrations and applications for the foregoing, together
with any and all (i) rights and privileges arising under applicable law with
respect to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Collateral Agent’s and the Secured Parties’ security interest in any item
or portion of the Pledged Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.
          SECTION 1.2. Interpretation. The rules of interpretation specified in
the Credit Agreement shall be applicable to this Agreement.
          SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Collateral Agent) shall not be employed in the
interpretation hereof.
          SECTION 1.4. Perfection Certificate. The Collateral Agent and each
Secured Party agree that the Perfection Certificate and all descriptions of
Pledged Collateral, schedules, amendments and supplements thereto are and shall
at all times remain a part of this Agreement.

7



--------------------------------------------------------------------------------



 



ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS
          SECTION 2.1. Grant of Security Interest. As collateral security for
the payment and performance in full of all the Secured Obligations, each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):
     (i) all Accounts;
     (ii) all Goods, including Equipment, Inventory and Fixtures;
     (iii) the Satellites and associated equipment, including all ground segment
equipment for tracking, telemetry, control and monitoring of the Satellites and
any agreement relating to any of the Satellites or associated equipment
(including any agreement for the construction and/or purchase of any Satellite
and any policy of insurance covering risk of loss or damage to any Satellite);
     (iv) all Documents, Instruments and Chattel Paper;
     (v) all Letters of Credit and Letter-of-Credit Rights;
     (vi) all Securities Collateral;
     (vii) all Investment Property;
     (viii) all Intellectual Property Collateral;
     (ix) the Commercial Tort Claims described on Schedule 13 to the Perfection
Certificate;
     (x) all General Intangibles;
     (xi) all Money and all Deposit Accounts;
     (xii) all Supporting Obligations;
     (xiii) all rights of such Pledgor under or relating to the FCC Licenses and
the proceeds of any FCC Licenses, provided that such security interest does not
include at any time any FCC Licenses to the extent (but only to the extent) that
at such time such Pledgor may not validly grant a security interest therein
pursuant to the Communications Laws, as in effect at such time, but such
security interest does include, to the maximum extent permitted by law, all
rights incident or appurtenant to the FCC Licenses and the right to receive all
proceeds derived from or in connection with the sale, assignment or transfer of
the FCC Licenses;
     (xiv) all books and records relating to the Pledged Collateral; and
     (xv) to the extent not covered by clauses (i) through (xiv) of this
sentence, all other personal property of such Pledgor, whether tangible or
intangible, and all Proceeds and products of each of the foregoing (including
the proceeds of any FCC License) and all accessions to, substitutions and

8



--------------------------------------------------------------------------------



 



replacements for, and rents, profits and products of, each of the foregoing, any
and all Proceeds of any insurance, indemnity, warranty or guaranty payable to
such Pledgor from time to time with respect to any of the foregoing.
          Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Pledgor shall be deemed to have granted a security
interest in (i) any FCC License, except at such times and to the extent set
forth in clause (xiii) above, (ii) any lease, license (other than FCC Licenses),
permit, contract, property right or agreement to which any Pledgor is a party or
under which any Pledgor has any right or interest if and only for so long as the
grant of a security interest hereunder shall constitute or result in a breach,
termination or default under any such lease, license, permit, contract, property
right or agreement (other than to the extent that any such term would be
rendered ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or
any other applicable law or principle of equity); provided, however, that such
security interest shall attach immediately to any portion of such lease,
license, permit, contract, property rights or agreement that does not result in
any of the consequences specified above, (iii) any real property leasehold,
unless a Pledgor has executed a leasehold mortgage or leasehold deed of trust
covering such real property leasehold, or (iv) Equity Interests that represent
more than 66% of the voting power of all classes of stock of a controlled
foreign corporation.
          SECTION 2.2. Filings.
          (a) Each Pledgor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant jurisdiction any
financing statements (including fixture filings) and amendments thereto that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Pledged Collateral, including (i) whether such Pledgor
is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing or continuation
statements or other documents without the signature of such Pledgor where
permitted by law, including the filing of a financing statement describing the
Pledged Collateral as “all assets now owned or hereafter acquired by the Pledgor
or in which Pledgor otherwise has rights” and (iii) in the case of a financing
statement filed as a fixture filing or covering Pledged Collateral constituting
minerals or the like to be extracted or timber to be cut, a sufficient
description of the real property to which such Pledged Collateral relates. Each
Pledgor agrees to provide all information described in the immediately preceding
sentence to the Collateral Agent promptly upon request by the Collateral Agent.
          (b) Each Pledgor hereby ratifies its authorization for the Collateral
Agent to file in any relevant jurisdiction any financing statements relating to
the Pledged Collateral if filed prior to the date hereof.
          (c) Each Pledgor hereby further authorizes the Collateral Agent to
file filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), including this Agreement, the Copyright Security Agreement, the Patent
Security Agreement and the Trademark Security Agreement, or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder, without the signature of
such Pledgor, and naming such Pledgor, as debtor, and the Collateral Agent, as
secured party.

9



--------------------------------------------------------------------------------



 



ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
          SECTION 3.1. Delivery of Certificated Securities Collateral. Each
Pledgor represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Collateral Agent has a perfected first priority
security interest therein. Each Pledgor hereby agrees that all certificates,
agreements or instruments representing or evidencing Securities Collateral
acquired by such Pledgor after the date hereof shall promptly (but in any event
within five days after receipt thereof by such Pledgor) be delivered to and held
by or on behalf of the Collateral Agent pursuant hereto. All certificated
Securities Collateral shall be in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance satisfactory to the Collateral Agent. The
Collateral Agent shall have the right, at any time upon the occurrence and
during the continuance of any Event of Default, to endorse, assign or otherwise
transfer to or to register in the name of the Collateral Agent or any of its
nominees or endorse for negotiation any or all of the Securities Collateral,
without any indication that such Securities Collateral is subject to the
security interest hereunder. In addition, upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right at
any time to exchange certificates representing or evidencing Securities
Collateral for certificates of smaller or larger denominations.
          SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each
Pledgor represents and warrants that the Collateral Agent has a perfected first
priority security interest in all uncertificated Pledged Securities pledged by
it hereunder that are in existence on the date hereof. Each Pledgor hereby
agrees that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership, then each applicable Pledgor shall, to the extent
permitted by applicable law, use commercially reasonable efforts to, (i) cause
the issuer to execute and deliver to the Collateral Agent an acknowledgment of
the pledge of such Pledged Securities substantially in the form of Exhibit 1
hereto or such other form that is reasonably satisfactory to the Collateral
Agent, (ii) if necessary or desirable to perfect a security interest in such
Pledged Securities, cause such pledge to be recorded on the equityholder
register or the books of the issuer, execute any customary pledge forms or other
documents necessary or appropriate to complete the pledge and give the
Collateral Agent the right to transfer such Pledged Securities under the terms
hereof, and (iii) after the occurrence and during the continuance of any Event
of Default, upon request by the Collateral Agent, (A) cause the Organizational
Documents of each such issuer that is a Subsidiary of the Borrower to be amended
to provide that such Pledged Securities shall be treated as “securities” for
purposes of the UCC and (B) cause such Pledged Securities to become certificated
and delivered to the Collateral Agent in accordance with the provisions of
Section 3.1.
          SECTION 3.3. Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Pledgor represents and warrants that all
financing statements, agreements, instruments and other documents necessary to
perfect the security interest granted by it to the Collateral Agent in respect
of the Pledged Collateral have been filed, or it will cause all such financing
statements, agreements, instruments and other documents to be filed, in each
governmental, municipal or other office specified in Schedule 7 to the
Perfection Certificate. Each Pledgor agrees that at the sole cost and expense of
the Pledgors, such Pledgor will maintain the security interest created by this
Agreement in the Pledged Collateral as a perfected first priority security
interest subject only to Permitted Liens.

10



--------------------------------------------------------------------------------



 



          SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:
     (a) Instruments and Tangible Chattel Paper. As of the date hereof, no
amounts payable under or in connection with any of the Pledged Collateral are
evidenced by any Instrument or Tangible Chattel Paper other than such
Instruments and Tangible Chattel Paper listed in Schedule 11 to the Perfection
Certificate. Each Instrument and each item of Tangible Chattel Paper listed in
Schedule 11 to the Perfection Certificate has been properly endorsed, assigned
and delivered to the Collateral Agent, accompanied by instruments of transfer or
assignment duly executed in blank. If any amount then payable under or in
connection with any of the Pledged Collateral shall be evidenced by any
Instrument or Tangible Chattel Paper, and such amount, together with all amounts
payable evidenced by any Instrument or Tangible Chattel Paper not previously
delivered to the Collateral Agent exceeds $500,000 in the aggregate for all
Pledgors, the Pledgor acquiring such Instrument or Tangible Chattel Paper shall
promptly (but in any event within thirty days after receipt thereof) endorse,
assign and deliver the same to the Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time specify.
     (b) Deposit Accounts. As of the date hereof, no Pledgor has any Deposit
Accounts other than the accounts listed in Schedule 14 to the Perfection
Certificate. The Collateral Agent has a first priority security interest in each
such Deposit Account, which security interest is perfected by Control, except,
in each case, as permitted by Section 6.13 of the Credit Agreement. The
Collateral Agent agrees with each Pledgor that the Collateral Agent shall not
give any instructions directing the disposition of funds from time to time
credited to any Deposit Account or withhold any withdrawal rights from such
Pledgor with respect to funds from time to time credited to any Deposit Account
except in accordance with the provisions of the Credit Agreement. No Pledgor
shall grant Control of any Deposit Account to any person other than the
Collateral Agent and no Pledgor may open or maintain any Deposit Accounts other
than those listed on Schedule 14 to the Perfection Certificate. The Collateral
Agent shall have no obligation to execute and deliver any Deposit Account
Control Agreement that imposes any indemnity or other obligation on the
Collateral Agent.
     (c) Securities Accounts and Commodity Accounts. (i) As of the date hereof,
no Pledgor has any Securities Accounts or Commodity Accounts other than those
listed in Schedule 14 to the Perfection Certificate. The Collateral Agent has a
first priority security interest in each such Securities Account and Commodity
Account, which security interest is perfected by Control. No Pledgor shall
hereafter establish and maintain any Securities Account or Commodity Account
with any Securities Intermediary or Commodity Intermediary unless (1) it shall
give the Collateral Agent prompt written notice of its intention to establish
such new Securities Account or Commodity Account with such Securities
Intermediary or Commodity Intermediary, and (2) such Securities Intermediary or
Commodity Intermediary, as the case may be, and such Pledgor shall duly execute
and deliver a Control Agreement with respect to such Securities Account or
Commodity Account, as the case may be within 60 days of the establishment of
such Securities Account or Commodity Account, as the case may be. Each Pledgor
shall accept any cash and Investment Property in trust for the benefit of the
Collateral Agent and within five (5) Business Days of actual receipt thereof,
deposit any and all cash and Investment Property received by it into a Deposit
Account or Securities Account subject to Collateral Agent’s Control. The
Collateral Agent agrees with each Pledgor that the Collateral Agent shall not
give any Entitlement Orders or instructions or directions to any issuer of
uncertificated securities, Securities Intermediary or Commodity Intermediary,
and shall not withhold its consent to the exercise of any withdrawal or dealing
rights by such Pledgor, unless an Event of Default has occurred and is
continuing or, after giving effect to any such investment and withdrawal

11



--------------------------------------------------------------------------------



 



rights, would occur. No Pledgor shall grant Control over any Investment Property
to any person other than the Collateral Agent unless otherwise permitted by the
Collateral Agent. The Collateral Agent shall have no obligation to execute and
deliver any Control Agreement that imposes any indemnity or other obligation on
the Collateral Agent.
     (ii) As between the Collateral Agent and the Pledgors, the Pledgors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Collateral Agent, a Securities Intermediary, a Commodity Intermediary,
any Pledgor or any other person.
     (d) Electronic Chattel Paper and Transferable Records. As of the date
hereof, no amount under or in connection with any of the Pledged Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) other than such
Electronic Chattel Paper and transferable records listed in Schedule 11 to the
Perfection Certificate. If any amount payable under or in connection with any of
the Pledged Collateral shall be evidenced by any Electronic Chattel Paper or any
transferable record, the Pledgor acquiring such Electronic Chattel Paper or
transferable record shall promptly notify the Collateral Agent thereof and shall
take such action as the Collateral Agent may reasonably request to vest in the
Collateral Agent control of such Electronic Chattel Paper under Section 9-105 of
the UCC or control under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The requirement in the preceding sentence shall not
apply to the extent that such amount, together with all amounts payable
evidenced by Electronic Chattel Paper or any transferable record in which the
Collateral Agent has not been vested control within the meaning of the statutes
described in the immediately preceding sentence, does not exceed $500,000 in the
aggregate for all Pledgors. The Collateral Agent agrees with such Pledgor that
the Collateral Agent will, at the request and expense of the Pledgor, arrange,
pursuant to procedures satisfactory to the Collateral Agent and so long as such
procedures will not result in the Collateral Agent’s loss of control, for the
Pledgor to make alterations to the Electronic Chattel Paper or transferable
record permitted under Section 9-105 of the UCC or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control. The Pledgor will not make any such
request if an Event of Default has occurred and is continuing or would occur
after taking into account any action by such Pledgor with respect to such
Electronic Chattel Paper or transferable record.
     (e) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary
under a Letter of Credit now or hereafter issued, such Pledgor shall promptly
notify the Collateral Agent thereof and such Pledgor shall use it commercial
reasonable efforts to either (i) arrange for the issuer and any confirmer of
such Letter of Credit to consent to an assignment to the Collateral Agent of the
proceeds of any drawing under the Letter of Credit or (ii) arrange for the
Collateral Agent to become the transferee beneficiary of such Letter of Credit,
with the Collateral Agent agreeing, in each case, that the proceeds of any
drawing under the Letter of Credit are to be applied as provided in the Credit
Agreement. The actions in the preceding sentence shall not be required to the
extent that (A) the amount of any such Letter of Credit, together with the
aggregate amount of all other Letters of Credit for which the actions described
above in clauses (i) and (ii) have not been taken, does not exceed $500,000 in
the aggregate for all Pledgors or (B) such Letter of Credit is issued by a non-

12



--------------------------------------------------------------------------------



 



domestic customer of any Pledgor solely to support payment mechanisms in the
ordinary course of business.
     (f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 13 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim, such Pledgor shall immediately
notify the Collateral Agent in writing signed by such Pledgor of the brief
details thereof and grant to the Collateral Agent in such writing a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Collateral Agent. The requirement in the preceding sentence shall not
apply to the extent that the amount of such Commercial Tort Claim, together with
the amount of all other Commercial Tort Claims held by any Pledgor in which the
Collateral Agent does not have a security interest, does not exceed $500,000 in
the aggregate for all Pledgors.
          SECTION 3.5. Joinder of Additional Guarantors. The Pledgors shall
cause each Subsidiary of the Borrower which, from time to time, after the date
hereof shall be required to pledge any assets to the Collateral Agent for the
benefit of the Secured Parties pursuant to the provisions of the Credit
Agreement, to execute and deliver to the Collateral Agent a Joinder Agreement
substantially in the form of Exhibit 3 hereto within thirty (30) days of the
date on which it was acquired or created, and upon such execution and delivery,
such Subsidiary shall constitute a “Guarantor” and a “Pledgor” for all purposes
hereunder with the same force and effect as if originally named as a Guarantor
and Pledgor herein. The execution and delivery of such Joinder Agreement shall
not require the consent of any Pledgor hereunder. The rights and obligations of
each Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor and Pledgor as a party to this Agreement.
          SECTION 3.6. Supplements; Further Assurances. Each Pledgor shall take
such further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Collateral Agent may in its
reasonable judgment deem necessary in order to create and perfect, the security
interest in the Pledged Collateral as provided herein and the rights and
interests granted to the Collateral Agent hereunder, to carry into effect the
purposes hereof or better to assure and confirm the validity, enforceability and
priority of the Collateral Agent’s security interest in the Pledged Collateral
or permit the Collateral Agent to exercise and enforce its rights, powers and
remedies hereunder with respect to any Pledged Collateral, including the filing
of financing statements, continuation statements and other documents (including
this Agreement) under the Uniform Commercial Code (or other similar laws) in
effect in any jurisdiction with respect to the security interest created hereby
and the execution and delivery of Control Agreements, all in form reasonably
satisfactory to the Collateral Agent and in such offices (including the United
States Patent and Trademark Office and the United States Copyright Office)
wherever required by law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in the Pledged Collateral
as provided herein and to preserve the other rights and interests granted to the
Collateral Agent hereunder, as against third parties, with respect to the
Pledged Collateral. If an Event of Default has occurred and is continuing, the
Collateral Agent may institute and maintain, in its own name or in the name of
any Pledgor, such suits and proceedings as the Collateral Agent may be advised
by counsel shall be necessary or expedient to prevent any impairment of the
security interest in or the perfection thereof in the Pledged Collateral. All of
the foregoing shall be at the sole cost and expense of the Pledgors.

13



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
          Each Pledgor represents, warrants and covenants as follows:
          SECTION 4.1. Title. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns and has rights and, as to
Pledged Collateral acquired by it from time to time after the date hereof, will
own and have rights in each item of Pledged Collateral pledged by it hereunder,
free and clear of any and all Liens or claims of others, except for Permitted
Liens.
          SECTION 4.2. Validity of Security Interest. The security interest in
and Lien on the Pledged Collateral granted to the Collateral Agent for the
benefit of the Secured Parties hereunder constitutes (a) a legal and valid
security interest in all the Pledged Collateral securing the payment and
performance of the Secured Obligations, and (b) subject to the filings and other
actions described in Schedule 7 to the Perfection Certificate (to the extent
required to be listed on the schedules to the Perfection Certificate as of the
date this representation is made or deemed made), a perfected security interest
in all the Pledged Collateral. The security interest and Lien granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement in and on the Pledged Collateral will at all times constitute a
perfected, continuing security interest therein, prior to all other Liens on the
Pledged Collateral except for Permitted Liens. Notwithstanding anything to the
contrary herein, no Pledgor shall be required to undertake any actions outside
of the United States to perfect a Collateral Agent’s security interest in any
Pledged Collateral located outside of the United States.
          SECTION 4.3. Defense of Claims; Transferability of Pledged Collateral.
Each Pledgor shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Collateral Agent and the priority thereof against all
claims and demands of all persons, at its own cost and expense, at any time
claiming any interest therein materially adverse to the Collateral Agent or any
other Secured Party other than Permitted Liens. There is no agreement, order,
judgment or decree, and no Pledgor shall enter into any agreement or take any
other action, that would restrict the transferability of any of the Pledged
Collateral or otherwise materially impair or conflict with such Pledgor’s
obligations or the rights of the Collateral Agent hereunder.
          SECTION 4.4. Other Financing Statements. It has not filed, nor
authorized any third party to file (nor will there be), any valid or effective
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) covering or purporting to cover any
interest of any kind in the Pledged Collateral, except such as have been filed
in favor of the Collateral Agent pursuant to this Agreement (or any other
agreement with Collateral Agent) or in favor of any holder of a Permitted Lien
with respect to such Permitted Lien or financing statements or public notices
relating to the termination statements listed on Schedule 9 to the Perfection
Certificate.
          SECTION 4.5. Chief Executive Office; Change of Name; Jurisdiction of
Organization.
          (a) No Pledgor will effect any change (i) to its legal name, (ii) in
its identity or organizational structure, (iii) in its organizational
identification number, if any, or (iv) in its jurisdiction of organization (in
each case, including by merging with or into any other entity, reorganizing,
dissolving, liquidating, reorganizing or organizing in any other jurisdiction),
unless (A) it shall have given the Collateral Agent promptly but in any event
within 10 days after such change, written notice clearly describing such change
and providing

14



--------------------------------------------------------------------------------



 



such other information in connection therewith as the Collateral Agent may
reasonably request and (B) it shall take all action necessary to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral.
          (b) The Collateral Agent shall have no duty to inquire about any of
the changes described in clause (a) above, the parties acknowledging and
agreeing that each Pledgor is solely responsible to take all action described in
Section 4.5(a)(B) above.
          SECTION 4.6. Location of Inventory and Equipment. It shall not move
any Equipment or Inventory (excluding any satellite in connection with its
launch) to any location outside of the United States; except for any Equipment
or Inventory (A) outside the United States for the purpose of constructing
ground stations or (B) otherwise with a value in the aggregate not in excess of
$500,000 during the term of this Agreement.
          SECTION 4.7. Due Authorization and Issuance. All of the Pledged
Securities existing on the date hereof have been, and to the extent any Pledged
Securities are hereafter issued, such Pledged Securities will be, upon such
issuance, duly authorized, validly issued and fully paid and non-assessable to
the extent applicable. There is no amount or other obligation owing by any
Pledgor to any issuer of the Pledged Securities in exchange for or in connection
with the issuance of the Pledged Securities or any Pledgor’s status as a partner
or a member of any issuer of the Pledged Securities.
          SECTION 4.8. Consents, etc. In the event that the Collateral Agent
desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and determines it necessary
to obtain any approvals or consents of any Governmental Authority or any other
person therefor, then, upon the reasonable request of the Collateral Agent, such
Pledgor agrees to use commercially reasonable efforts to assist and aid the
Collateral Agent to obtain as soon as practicable any necessary approvals or
consents for the exercise of any such remedies, rights and powers.
          SECTION 4.9. Pledged Collateral. All information set forth herein,
including the schedules hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Secured Party, including the
Perfection Certificate and the schedules thereto, in connection with this
Agreement, in each case, relating to the Pledged Collateral, is accurate and
complete in all material respects. The Pledged Collateral described on the
schedules to the Perfection Certificate constitutes all of the property of such
type of Pledged Collateral owned or held by the Pledgors.
          SECTION 4.10. Insurance. In the event that the proceeds of any
insurance claim are paid to any Pledgor after the Collateral Agent has exercised
its right to foreclose after an Event of Default, such Net Cash Proceeds shall
be held in trust for the benefit of the Collateral Agent and immediately after
receipt thereof shall be paid to the Collateral Agent for application in
accordance with the Credit Agreement.
ARTICLE V
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
          SECTION 5.1. Pledge of Additional Securities Collateral. Each Pledgor
shall, upon obtaining any Pledged Securities or Intercompany Notes of any
person, accept the same in trust for the benefit of the Collateral Agent and
promptly (but in any event within 30 days after receipt thereof) deliver to the
Collateral Agent a pledge amendment, duly executed by such Pledgor, in
substantially the form of Exhibit 2 hereto (each, a “Pledge Amendment”), and the
certificates and other documents required under Section 3.1

15



--------------------------------------------------------------------------------



 



and Section 3.2 hereof in respect of the additional Pledged Securities or
Intercompany Notes which are to be pledged pursuant to this Agreement, and
confirming the attachment of the Lien hereby created on and in respect of such
additional Pledged Securities or Intercompany Notes. Each Pledgor hereby
authorizes the Collateral Agent to attach each Pledge Amendment to this
Agreement and agrees that all Pledged Securities or Intercompany Notes listed on
any Pledge Amendment delivered to the Collateral Agent shall for all purposes
hereunder be considered Pledged Collateral.
          SECTION 5.2. Voting Rights; Distributions; etc.
          (a) So long as no Event of Default shall have occurred and be
continuing:
     (i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Secured Obligations; provided,
however, that no Pledgor shall in any event exercise such rights in any manner
which could reasonably be expected to have a Material Adverse Effect.
     (ii) Each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with the provisions of the Credit Agreement;
provided, however, that any and all such Distributions consisting of rights or
interests in the form of securities shall be forthwith delivered to the
Collateral Agent to hold as Pledged Collateral and shall, if received by any
Pledgor, be received in trust for the benefit of the Collateral Agent, be
segregated from the other property or funds of such Pledgor and be promptly (but
in any event within five days after receipt thereof) delivered to the Collateral
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsement).
          (b) So long as no Event of Default shall have occurred and be
continuing, the Collateral Agent shall be deemed without further action or
formality to have granted to each Pledgor all necessary consents relating to
voting rights and shall, if necessary, upon written request of any Pledgor and
at the sole cost and expense of the Pledgors, from time to time execute and
deliver (or cause to be executed and delivered) to such Pledgor all such
instruments as such Pledgor may reasonably request in order to permit such
Pledgor to exercise the voting and other rights which it is entitled to exercise
pursuant to Section 5.2(a)(i) hereof and to receive the Distributions which it
is authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof.
          (c) Upon the occurrence and during the continuance of any Event of
Default:
     (i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.
     (ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to receive
and hold as Pledged Collateral such Distributions.
          (d) Each Pledgor shall, at its sole cost and expense, from time to
time execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may request in order to permit the Collateral Agent to exercise
the voting and other rights which it may be entitled to exercise pursuant to
Section 5.2(a)(i) hereof and to receive all Distributions which it may be
entitled to receive under Section 5.2(a)(ii) hereof.

16



--------------------------------------------------------------------------------



 



          (e) All Distributions which are received by any Pledgor contrary to
the provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and shall immediately be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).
          SECTION 5.3. Defaults, etc. Such Pledgor is not in default in the
payment of any portion of any mandatory capital contribution, if any, required
to be made under any agreement to which such Pledgor is a party relating to the
Pledged Securities pledged by it, and such Pledgor is not in violation of any
other provisions of any such agreement to which such Pledgor is a party, or
otherwise in default or violation thereunder. No Securities Collateral pledged
by such Pledgor is subject to any defense, offset or counterclaim, nor have any
of the foregoing been asserted or alleged against such Pledgor by any person
with respect thereto, and as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organizational
Documents and certificates representing such Pledged Securities that have been
delivered to the Collateral Agent) which evidence any Pledged Securities of such
Pledgor.
          SECTION 5.4. Certain Agreements of Pledgors as Issuers and Holders of
Equity Interests.
          (a) In the case of each Pledgor which is an issuer of Securities
Collateral, such Pledgor agrees to be bound by the terms of this Agreement
relating to the Securities Collateral issued by it and will comply with such
terms insofar as such terms are applicable to it.
          (b) In the case of each Pledgor which is a partner, shareholder or
member, as the case may be, in a partnership, limited liability company or other
entity, such Pledgor hereby consents to the extent required by the applicable
Organizational Document to the pledge by each other Pledgor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to the
Collateral Agent or its nominee and to the substitution of the Collateral Agent
or its nominee as a substituted partner, shareholder or member in such
partnership, limited liability company or other entity with all the rights,
powers and duties of a general partner, limited partner, shareholder or member,
as the case may be.
ARTICLE VI
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
          SECTION 6.1. Grant of Intellectual Property License. For the purpose
of enabling the Collateral Agent, during the continuance of an Event of Default,
to exercise rights and remedies under Article IX hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license to use,
assign, license or sublicense any of the Intellectual Property Collateral now
owned or hereafter acquired by such Pledgor, wherever the same may be located,
but only to the extent that the grant of such license does not result in a
default or forfeiture of such Pledgor’s interest in such Intellectual Property
Collateral. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout hereof.
          SECTION 6.2. Protection of Collateral Agent’s Security. On a
continuing basis, each Pledgor shall, at its sole cost and expense, (i) maintain
all Material Intellectual Property Collateral as presently

17



--------------------------------------------------------------------------------



 



used and operated, except as could reasonably be expected to have a material
adverse effect on the Intellectual Property Collateral taken as a whole,
(ii) not permit to lapse or become abandoned any Material Intellectual Property
Collateral, and not settle or compromise any pending or future litigation or
administrative proceeding with respect to any such Material Intellectual
Property Collateral, in either case except as shall be consistent with
commercially reasonable business judgment, and, in either case, except as could
not reasonably be expected to have a material adverse effect on the Intellectual
Property Collateral taken as a whole, (iii) diligently keep adequate records
respecting all Intellectual Property Collateral and (iv) furnish to the
Collateral Agent from time to time upon the Collateral Agent’s request therefor
reasonably detailed statements and amended schedules further identifying and
describing the Intellectual Property Collateral and such other materials
evidencing or reports pertaining to any Intellectual Property Collateral as the
Collateral Agent may from time to time request.
          SECTION 6.3. After-Acquired Property. If any Pledgor shall at any time
after the date hereof (i) obtain any rights to any additional Intellectual
Property Collateral or (ii) become entitled to the benefit of any additional
Intellectual Property Collateral or any renewal or extension thereof, including
any reissue, division, continuation, or continuation-in-part of any Intellectual
Property Collateral, or any improvement on any Intellectual Property Collateral,
the provisions hereof shall automatically apply thereto and any such item
enumerated in the preceding clause (i) or (ii) shall automatically constitute
Intellectual Property Collateral as if such would have constituted Intellectual
Property Collateral at the time of execution hereof and be subject to the Lien
and security interest created by this Agreement without further action by any
party. Each Pledgor shall promptly provide to the Collateral Agent written
notice of any of the foregoing and confirm the attachment of the Lien and
security interest created by this Agreement to any rights described in clauses
(i) and (ii) above by execution of and filing of any instruments or statements
as shall be reasonably necessary to create, preserve, protect or perfect the
Collateral Agent’s security interest in such Intellectual Property Collateral.
          SECTION 6.4. Litigation. Unless there shall occur and be continuing
any Event of Default, each Pledgor shall have the right to commence and
prosecute in its own name, as the party in interest, for its own benefit and at
the sole cost and expense of the Pledgors, such applications for protection of
the Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents reasonably requested by the Collateral Agent in
aid of such enforcement and the Pledgors shall promptly reimburse and indemnify
the Collateral Agent for all costs and expenses incurred by the Collateral Agent
in the exercise of its rights under this Section 6.4 in accordance with
Section 7.07 of the Credit Agreement. In the event that the Collateral Agent
shall elect not to bring suit to enforce the Intellectual Property Collateral,
each Pledgor agrees, at the reasonable request of the Collateral Agent, to take
all commercially reasonable actions necessary, whether by suit, proceeding or
other action, to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value of or other damage to any of the Intellectual
Property Collateral by any person.

18



--------------------------------------------------------------------------------



 



ARTICLE VII
CERTAIN PROVISIONS CONCERNING RECEIVABLES
          SECTION 7.1. Maintenance of Records. Each Pledgor shall keep and
maintain at its own cost and expense complete records of each Receivable, in a
manner consistent with prudent business practice, including records of all
payments received, all credits granted thereon, all merchandise returned and all
other documentation relating thereto. Each Pledgor shall, at such Pledgor’s sole
cost and expense, upon the Collateral Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Receivables, including all documents evidencing Receivables
and any books and records relating thereto to the Collateral Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Collateral Agent’s security interest therein without the consent of any
Pledgor.
          SECTION 7.2. Legend. During the continuance of an Event of Default,
each Pledgor shall legend, at the request of the Collateral Agent (acting at the
direction of the Administrative Agent pursuant to the Credit Agreement) and in
form and manner satisfactory to the Collateral Agent, the Receivables and the
other books, records and documents of such Pledgor evidencing or pertaining to
the Receivables with an appropriate reference to the fact that the Receivables
have been assigned to the Collateral Agent for the benefit of the Secured
Parties and that the Collateral Agent has a security interest therein.
ARTICLE VIII
TRANSFERS
          SECTION 8.1. Transfers of Pledged Collateral. No Pledgor shall sell,
convey, assign or otherwise dispose of, or grant any option with respect to, any
of the Pledged Collateral pledged by it hereunder except as expressly permitted
by the Credit Agreement.
ARTICLE IX
REMEDIES
          SECTION 9.1. Remedies. Upon the occurrence and during the continuance
of any Event of Default, the Collateral Agent may from time to time exercise in
respect of the Pledged Collateral, in addition to the other rights and remedies
provided for herein or otherwise available to it, the following remedies:
     (i) Personally, or by agents or attorneys, immediately take possession of
the Pledged Collateral or any part thereof, from any Pledgor or any other person
who then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, remove such Pledged Collateral, remain present at
such premises to receive copies of all communications and remittances relating
to

19



--------------------------------------------------------------------------------



 



the Pledged Collateral and use in connection with such removal and possession
any and all services, supplies, aids and other facilities of any Pledgor;
     (ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Collateral Agent and shall promptly (but in no
event later than one (1) Business Day after receipt thereof) pay such amounts to
the Collateral Agent;
     (iii) Sell, assign, grant a license to use or otherwise liquidate, or
direct any Pledgor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made in whole or in part with the Pledged
Collateral or any part thereof, and take possession of the proceeds of any such
sale, assignment, license or liquidation;
     (iv) Take possession of the Pledged Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Collateral Agent at
any place or places so designated by the Collateral Agent, in which event such
Pledgor shall at its own expense: (A) forthwith cause the same to be moved to
the place or places designated by the Collateral Agent and therewith delivered
to the Collateral Agent, (B) store and keep any Pledged Collateral so delivered
to the Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(iv) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;
     (v) Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article X hereof;
     (vi) Retain and apply the Distributions to the Secured Obligations as
provided in Article X hereof;
     (vii) Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral; and
     (viii) Exercise all the rights and remedies of a secured party on default
under the UCC, and the Collateral Agent may also in its sole discretion, without
notice except as specified in Section 9.2 hereof, sell, assign or grant a
license to use the Pledged Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent or any
other Secured Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of the Pledged Collateral or any part thereof at
any such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or

20



--------------------------------------------------------------------------------



 



any portion of the Pledged Collateral sold, assigned or licensed at such sale,
to use and apply any of the Secured Obligations owed to such person as a credit
on account of the purchase price of the Pledged Collateral or any part thereof
payable by such person at such sale. Each purchaser, assignee, licensee or
recipient at any such sale shall acquire the property sold, assigned or licensed
absolutely free from any claim or right on the part of any Pledgor, and each
Pledgor hereby waives, to the fullest extent permitted by law, all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
The Collateral Agent shall not be obligated to make any sale of the Pledged
Collateral or any part thereof regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor hereby waives, to the fullest extent permitted by law, any claims
against the Collateral Agent arising by reason of the fact that the price at
which the Pledged Collateral or any part thereof may have been sold, assigned or
licensed at such a private sale was less than the price which might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Pledged Collateral to more than one offeree.
          Notwithstanding anything in any Loan Document to the contrary, in the
event that any Event of Default under Sections 8.01(a) through (e) or
(g) through (k) of the Credit Agreement (but not following the occurrence of any
other Event of Default) shall have occurred and so long as the Senior Notes are
outstanding and are not then due and payable, the Administrative Agent shall not
(and the Administrative Agent shall not direct the Collateral Agent to), and
each Lender shall not (and each Lender shall not direct the Collateral Agent to)
take any action hereunder that would result in the occurrence of an “Event of
Default” (as that term is defined in the Senior Secured Note Indenture) pursuant
to any of Sections 6.01(e), (f) (as to the Borrower or any of its Subsidiaries
only) or (g) of the Senior Secured Note Indenture, except that in any event the
Administrative Agent, the Collateral Agent and the Lenders may take possession
of the Equity Interests of the Borrower or any of its Subsidiaries in accordance
with the provisions of the Loan Documents.
          SECTION 9.2. Notice of Sale. Each Pledgor acknowledges and agrees
that, to the extent notice of sale or other disposition of the Pledged
Collateral or any part thereof shall be required by law, ten (10) days’ prior
notice to such Pledgor of the time and place of any public sale or of the time
after which any private sale or other intended disposition is to take place
shall be commercially reasonable notification of such matters. No notification
need be given to any Pledgor if it has signed, after the occurrence of an Event
of Default, a statement renouncing or modifying any right to notification of
sale or other intended disposition.
          SECTION 9.3. Waiver of Notice and Claims. Each Pledgor hereby waives,
to the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article IX in the absence of gross negligence or willful misconduct on the
part of the Collateral Agent. Any sale of, or the grant of options to purchase,
or any other realization upon, any Pledged Collateral shall operate to divest
all right, title, interest, claim and demand, either at law or in equity, of the
applicable Pledgor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.

21



--------------------------------------------------------------------------------



 



          SECTION 9.4. Certain Sales of Pledged Collateral.
          (a) Each Pledgor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Collateral Agent may be compelled, with re spect to any sale of all or any
part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Collateral Agent
than those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such restricted sale shall
be deemed to have been made in a commercially reasonable manner and that, except
as may be required by applicable law, the Collateral Agent shall have no
obligation to engage in public sales.
          (b) Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Securities Collateral and Investment Property, to limit purchasers to
persons who will agree, among other things, to acquire such Securities
Collateral or Investment Property for their own account, for investment and not
with a view to the distribution or resale thereof. Each Pledgor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions (including a public offering made pursuant to a registration
statement under the Securities Act), and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral or Investment Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would agree to do so.
          (c) Notwithstanding the foregoing, each Pledgor shall, upon the
occurrence and during the continuance of any Event of Default, at the reasonable
request of the Collateral Agent, for the benefit of the Collateral Agent, cause
any registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral as soon as practicable and at the sole cost and expense of
the Pledgors. Each Pledgor will use its commercially reasonable efforts to cause
such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Securities Collateral including
registration under the Securities Act (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with all other requirements of any Governmental
Authority. Each Pledgor shall use its commercially reasonable efforts to cause
the Collateral Agent to be kept advised in writing as to the progress of each
such registration, qualification or compliance and as to the completion thereof,
shall furnish to the Collateral Agent such number of prospectuses, offering
circulars or other documents incident thereto as the Collateral Agent from time
to time may request, and shall indemnify and shall cause the issuer of the
Securities Collateral to indemnify the Collateral Agent and all others
participating in the distribution of such Securities Collateral against all
claims, losses, damages and liabilities caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading.
          (d) If the Collateral Agent determines to exercise its right to sell
any or all of the Securities Collateral or Investment Property, upon written
request, the applicable Pledgor shall from time to time furnish to the
Collateral Agent all such information as the Collateral Agent may request in
order to determine the number of securities included in the Securities
Collateral or Investment Property which may be sold by

22



--------------------------------------------------------------------------------



 




the Collateral Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.
          (e) Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 9.4 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collat eral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 9.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.
          SECTION 9.5. No Waiver; Cumulative Remedies.
          (a) No failure on the part of the Collateral Agent to exercise, no
course of dealing with respect to, and no delay on the part of the Collateral
Agent in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power, privilege or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power, privilege or remedy; nor
shall the Collateral Agent be required to look first to, enforce or exhaust any
other security, collateral or guaranties. All rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies provided
by law or otherwise available.
          (b) In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Collateral Document by foreclosure, sale, entry or otherwise, and
such proceeding shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Collateral Agent, then and in every
such case, the Pledgors, the Collateral Agent and each other Secured Party shall
be restored to their respective former positions and rights hereunder with
respect to the Pledged Collateral, and all rights, remedies, privileges and
powers of the Collateral Agent and the other Secured Parties shall continue as
if no such proceeding had been instituted.
          SECTION 9.6. Certain Additional Actions Regarding Intellectual
Property. If any Event of Default shall have occurred and be continuing, upon
the written demand of the Collateral Agent, each Pledgor shall promptly execute
and deliver to the Collateral Agent an assignment or assignments of the
registered Patents, Trademarks and/or Copyrights and Goodwill and such other
documents as are necessary or appropriate to carry out the intent and purposes
hereof.
          SECTION 9.7. Certain Regulatory Requirements
          (a) Notwithstanding any other provision of this Agreement, any
foreclosure on, sale, transfer or other disposition of, or the exercise of any
rights to vote or consent with respect to any of the Collateral as provided
herein or any other action taken by the Collateral Agent or any other Secured
Party hereunder shall be in compliance with the Communications Laws and the NOAA
Rules and to the extent required thereby, subject to the prior approval of the
FCC and NOAA.
          (b) It is the intention of the parties hereto that the Liens in favor
of the Collateral Agent on the Collateral shall in all relevant aspects be
subject to and governed by said statutes, rules and regulations and that nothing
in this Agreement shall be construed to diminish the control exercised by the
Pledgor except in accordance with the provisions of such statutory requirements,
rules and regulations. Each Pledgor agrees that upon the request from time to
time by the Collateral Agent it will actively pursue obtaining any governmental,
regulatory or third party consents, approvals or authorizations referred to in
this Article IX, including, upon any request of the Collateral Agent following
an Event of Default, the preparation, signing and filing with (or causing to be
prepared, signed and filed with) the FCC or NOAA of any application or
application

23



--------------------------------------------------------------------------------



 



for consent to the assignment of the FCC Licenses or the NOAA Licenses or
transfer of control required to be signed by the Borrower or any of its
Subsidiaries necessary or appropriate under the Communications Laws or the NOAA
Rules for approval of any sale or transfer of any of the Pledged Collateral or
the assets of the Borrower or any of its Subsidiaries or any transfer of control
in respect of any FCC License or any NOAA License.
          SECTION 9.8. Control by Majority. The Required Lenders through the
Administrative Agent may direct the time, method and place of conducting any
proceeding for any remedy available to the Collateral Agent under this
Agreement. However, the Collateral Agent may refuse to follow any direction that
conflicts with law or this Agreement or the Credit Agreement or that the
Collateral Agent determines is unduly prejudicial to the rights of any other
Lender (or upon and at all times following the payment in full of the Loans and
the satisfaction of the Secured Obligations, any other holder of the remaining
Secured Obligations) that would involve the Collateral Agent in personal
liability; provided, however, that the Collateral Agent may take any other
action deemed proper by the Collateral Agent that is not inconsistent with such
direction. Prior to taking any action under this Agreement, the Collateral Agent
shall be entitled to indemnification satisfactory to it in its sole discretion
against all losses and expenses caused by taking or not taking such action.
ARTICLE X
APPLICATION OF PROCEEDS
          SECTION 10.1. Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Pledged Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Agreement, in accordance with
the Credit Agreement.
          In the event that any such proceeds are insufficient to pay in full
the items described in Section 8.03 of the Credit Agreement, the Pledgors shall
remain liable, jointly and severally, for any deficiency.
ARTICLE XI
MISCELLANEOUS
          SECTION 11.1. Concerning Collateral Agent.
          (a) The Collateral Agent has been appointed by the Lenders as
collateral agent pursuant to the Credit Agreement and shall be vested with all
of the rights, powers, benefits, privileges and protections of the Collateral
Agent set forth in the Credit Agreement, all of which are incorporated herein,
mutatis mutandis, as if a part hereof. Each holder of Secured Obligations by
accepting the benefits of this Agreement hereby appoints The Bank of New York
(or any of its successors or assigns hereunder as permitted under the Credit
Agreement) as its collateral agent under this Agreement. The actions of the
Collateral Agent here under are subject to the provisions of the Credit
Agreement. The Collateral Agent shall have the right hereunder to make demands,
to give notices, to exercise or refrain from exercising any rights, and to take
or refrain from taking action (including the release or substitution of the
Pledged Collateral), in accordance with this Agreement and the Credit Agreement.
The Collateral Agent may employ agents and attorneys-

24



--------------------------------------------------------------------------------



 



in-fact in connection herewith and shall not be liable for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it in good faith.
The Collateral Agent may resign and a successor Collateral Agent may be
appointed in the manner provided in the Credit Agreement. Upon the acceptance of
any appointment as the Collateral Agent by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent under
this Agreement, and the retiring Collateral Agent shall thereupon be discharged
from its duties and obligations under this Agreement. After any retiring
Collateral Agent’s resignation, the provisions hereof shall inure to its benefit
as to any actions taken or omitted to be taken by it under this Agreement while
it was the Collateral Agent.
          (b) The Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Pledged Collateral in its possession
if such Pledged Collateral is accorded treatment substantially equivalent to
that which the Collateral Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Collateral Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Collateral Agent or any other Secured
Party has or is deemed to have knowledge of such matters or (ii) taking any
necessary steps to preserve rights against any person with respect to any
Pledged Collateral.
          (c) The Collateral Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.
          (d) If any item of Pledged Collateral also constitutes collateral
granted to the Collateral Agent under any other deed of trust, mortgage,
security agreement, pledge or instrument of any type, in the event of any
conflict between the provisions hereof and the provisions of such other deed of
trust, mortgage, security agreement, pledge or instrument of any type in respect
of such collateral, the Collateral Agent, in its sole discretion, shall select
which provision or provisions shall control.
          (e) The powers conferred on the Collateral Agent hereunder are solely
to protect the interests of the Collateral Agent in the Pledged Collateral and
shall not impose any duty upon the Collateral Agent to exercise any such powers.
          (f) Neither the Collateral Agent nor any of its officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Pledged Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Pledged Collateral upon
the request of any Pledgor or any other person or to take any other action
whatsoever with regard to the Pledged Collateral or any part thereof. The
Collateral Agent shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers, and neither it nor any of its
officers, directors, employees or agents shall have any duty or liability or be
responsible to any Pledgor for any act or failure to act hereunder, except for
its own gross negligence or willful misconduct. The Collateral Agent shall have
no duty or liability as to the taking of any necessary steps to preserve or
protect the Pledged Collateral or to preserve rights against prior parties.
Nothing contained in this Agreement shall be construed as requiring or
obligating the Collateral Agent, and the Collateral Agent shall not be required
or obligated, to (i) present or file any claim or notice or take any action with
respect to any Pledged Collateral or in connection therewith or (ii) notify any
Pledgor of any decline in the value of any Pledged Collateral. The Collateral
Agent shall have no duty as to the collection of any Pledged Collateral in its
possession or control or in the possession or control of any agent or nominee of
the Collateral Agent, or any income thereon or any other rights pertaining
thereto.
          (g) Neither the Collateral Agent nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Pledged Collateral or for any

25



--------------------------------------------------------------------------------



 



delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Pledged Collateral upon the request of a Pledgor or otherwise.
          (h) The Collateral Agent shall not be responsible for perfecting or
maintaining the perfection of any security interest granted to it under this
Agreement or for filing, refilling, recording, re-recording or continuing any
document, financing statement, notice or instrument in any public office at any
time or times and shall not be responsible for seeing to the provision of
insurance on or the payment of any taxes with respect to any property subject to
this Agreement.
          (i) No provision of this Agreement shall be deemed to impose any duty
or obligation on the Collateral Agent to perform any act or acts, receive or
obtain any interest in property or exercise any interest in property, or
exercise any right, power, duty or obligation conferred or imposed on it in any
jurisdiction in which it shall be illegal, or in which the Collateral Agent
shall be unqualified or incompetent in accordance with applicable law, to
perform any such act or acts, to receive or obtain any such interest in property
or to exercise any such right, power, duty or obligation; and no permissive or
discretionary power or authority available to the Collateral Agent shall be
construed to be a duty.
          (j) The Collateral Agent shall have the right hereunder to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to make or refrain from taking action (including without limitation, the release
or substitution of Pledged Collateral), in each case in accordance with this
Agreement and the Credit Agreement.
          (k) Upon retiring, the Collateral Agent shall thereupon be discharged
from its duties and obligations under this Agreement. After any retiring
Collateral Agent’s resignation, the provisions of this Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Collateral Agent.
          (l) The Collateral Agent shall not have any liability hereunder except
for its own gross negligence or willful misconduct and under no circumstances
shall the Collateral Agent be liable for any special, punitive, exemplary or
consequential damages.
          (m) (i) Each Pledgor jointly and severally agrees to defend, protect,
indemnify and hold the Collateral Agent and its officers, employees,
shareholders, directors, successors, assigns, agents, legal advisors, and
financial advisors (each individually, an “Indemnitee” and collectively, the
“Indemnitees”) harmless from and against any and all damages, losses,
liabilities, obligations, penalties, fees, costs and expenses (including,
without limitation, reasonable legal fees, costs and expenses of counsel) to the
extent that they arise out of or otherwise result from this Agreement
(including, without limitation, enforcement of this Agreement); provided,
however, that the Pledgors shall not have any obligation under this
Section 11.1(m) to any Indemnitee to the extent caused by such Indemnitee’s
gross negligence or willful misconduct.
          (ii) Each Pledgor jointly and severally agrees to pay to the
Collateral Agent upon demand the amount of any and all costs and expenses,
including the reasonable fees, costs, expenses and disbursements of counsel for
the Collateral Agent and of any experts and agents, which the Collateral Agent
may incur in connection with (A) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, waiver or other modification
or termination of this Agreement, (B) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any
Pledged Collateral, (C) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder, or (D) the failure by any Pledgor to perform or
observe any of the provisions hereof.
          (iii) Without limited the application of Section 11.1(m)(i) or (ii)
hereof, each Pledgor agrees to pay, or reimburse the Collateral Agent for, any
and all third party fees, costs and expenses of what-

26



--------------------------------------------------------------------------------



 



ever kind or nature incurred in connection with the creation, preservation or
protection of the Collateral Agent’s security interest in the Pledge Collateral,
including, without limitation, all fees and taxes in connection with the
recording or filing of instruments and documents in public offices, payment or
discharge or any taxes or Lien upon or in respect of the Pledged Collateral,
premiums for insurance with respect to the Pledged Collateral and all other
fees, costs and expenses in connection with protecting, maintaining or
preserving the Pledged Collateral and the Collateral Agent’s interest therein,
whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions, suits or proceedings arising out of or relating to the
Pledged Collateral.
          (iv) If and to the extent that the obligations of a Pledgor under this
Section 11.1(m) are unenforceable for any reason, such Pledgor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations that is permissible under applicable law.
          (n) The permissive right of the Collateral Agent to take or refrain
from taking any actions in this Agreement shall not be construed as a duty.
          SECTION 11.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay and discharge any
taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any obligations of such Pledgor under any Pledged Collateral) or if
any representation or warranty on the part of any Pledgor contained herein shall
be breached, the Collateral Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such purpose; provided, however, that the Collateral Agent shall in no event be
bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of the Credit Agreement. Any and all amounts so expended by the Collateral Agent
shall be paid by the Pledgors in accordance with the provisions of Section 10.04
of the Credit Agreement. Neither the provisions of this Section 11.2 nor any
action taken by the Collateral Agent pursuant to the provisions of this
Section 11.2 shall prevent any such failure to observe any covenant contained in
this Agreement nor any breach of representation or warranty from constituting an
Event of Default. Each Pledgor hereby appoints the Collateral Agent its
attorney-in-fact, with full power and authority in the place and stead of such
Pledgor and in the name of such Pledgor, or otherwise, from time to time in the
Collateral Agent’s discretion to take any action and to execute any instrument
consistent with the terms of the Credit Agreement, this Agreement and the other
Collateral Documents which the Collateral Agent may deem necessary or advisable
to accomplish the purposes hereof, except for applications or other filings with
the Federal Communications Commission or such other instruments which may not be
lawfully executed by attorneys-in-fact (but the Collateral Agent shall not be
obligated to and shall have no liability to such Pledgor or any third party for
failure to so do or take action). The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof. Each Pledgor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof.
          SECTION 11.3. Continuing Security Interest; Assignment. This Agreement
shall create a continuing security interest in the Pledged Collateral and shall
(i) be binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this

27



--------------------------------------------------------------------------------



 



Agreement to any other person, and such other person shall thereupon become
vested with all the benefits in respect thereof granted to such Secured Party,
herein or otherwise, subject however, to the provisions of the Credit Agreement.
          SECTION 11.4. Termination; Release. When all the Secured Obligations
have been paid in full this Agreement shall terminate. Upon termination of this
Agreement the Pledged Collateral shall be released from the Lien of this
Agreement. Upon such release or any release of Pledged Collateral or any part
thereof in accordance with the provisions of the Credit Agreement, the
Collateral Agent shall, upon the request and at the sole cost and expense of the
Pledgors, assign, transfer and deliver to Pledgor, against receipt and without
recourse to or warranty by the Collateral Agent except as to the fact that the
Collateral Agent has not encumbered the released assets, such of the Pledged
Collateral or any part thereof to be released (in the case of a release) as may
be in possession of the Collateral Agent and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Pledged Collateral, proper documents and instruments (including UCC-3
termination financing statements or releases) acknowledging the termination
hereof or the release of such Pledged Collateral, as the case may be.
          SECTION 11.5. Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Collateral Agent. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.
          SECTION 11.6. Notices. Unless otherwise provided herein or in the
Credit Agreement, any notice or other communication herein required or permitted
to be given shall be given in the manner and become effective as set forth in
the Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement, as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, and as to any
Hedging Counterparty, addressed to it in its acknowledgement delivered to the
Collateral Agent, or in each case at such other address as shall be designated
by such party in a written notice to the other party complying as to delivery
with the terms of this Section 11.6.
          SECTION 11.7. Governing Law; Consent to Jurisdiction and Service of
Process. Sections 10.13 and 10.14 of the Credit Agreement are incorporated
herein, mutatis mutandis, as if a part hereof.
          SECTION 11.8. Severability of Provisions. Any provision hereof which
is invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.
          SECTION 11.9. Execution in Counterparts. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
          SECTION 11.10. Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.

28



--------------------------------------------------------------------------------



 



          SECTION 11.11. No Credit for Payment of Taxes or Imposition. Such
Pledgor shall not be entitled to any credit against the principal, premium, if
any, or interest payable under the Credit Agreement, and such Pledgor shall not
be entitled to any credit against any other sums which may become payable under
the terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or any part thereof.
          SECTION 11.12. No Claims Against Collateral Agent. Nothing contained
in this Agreement shall constitute any consent or request by the Collateral
Agent, express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.
          SECTION 11.13. No Release. Nothing set forth in this Agreement or any
other Collateral Document, nor the exercise by the Collateral Agent of any of
the rights or remedies hereunder, shall relieve any Pledgor from the performance
of any term, covenant, condition or agreement on such Pledgor’s part to be
performed or observed under or in respect of any of the Pledged Collateral or
from any liability to any person under or in respect of any of the Pledged
Collateral or shall impose any obligation on the Collateral Agent or any other
Secured Party to perform or observe any such term, covenant, condition or
agreement on such Pledgor’s part to be so performed or observed or shall impose
any liability on the Collateral Agent or any other Secured Party for any act or
omission on the part of such Pledgor relating thereto or for any breach of any
representation or war ranty on the part of such Pledgor contained in this
Agreement, the Credit Agreement or the other Collateral Documents, or under or
in respect of the Pledged Collateral or made in connection herewith or
therewith. Anything herein to the contrary notwithstanding, neither the
Collateral Agent nor any other Secured Party shall have any obligation or
liability under any contracts, agreements and other documents included in the
Pledged Collateral by reason of this Agreement, nor shall the Collateral Agent
or any other Secured Party be obligated to perform any of the obligations or
duties of any Pledgor thereunder or to take any action to collect or enforce any
such contract, agreement or other document included in the Pledged Collateral
hereunder. The obligations of each Pledgor contained in this Section 11.13 shall
survive the termination hereof and the discharge of such Pledgor’s other
obligations under this Agreement, the Credit Agreement and the other Collateral
Documents.
          SECTION 11.14. Control. Notwithstanding anything herein to the
contrary, prior to the occurrence of an Event of Default, this Agreement and the
transactions contemplated hereby do not and will not constitute, create, or have
the effect of constituting or creating, directly or indirectly, actual or
practical ownership of any Pledgor by the Collateral Agent or any Secured Party,
or affirmative or negative, direct or indirect control by the Collateral Agent
or any Secured Party over the management or any other aspect of the operation of
the Pledgors, which ownership and control remains exclusively and at all times
in those Pledgors.
          SECTION 11.15. Obligations Absolute. All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:
          (i) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any other Pledgor;
          (ii) any lack of validity or enforceability of the Credit Agreement or
any Collateral Document, or any other agreement or instrument relating thereto;

29



--------------------------------------------------------------------------------



 



          (iii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement or any
Collateral Document or any other agreement or instrument relating thereto;
          (iv) any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;
          (v) any exercise, non-exercise or waiver of any right, remedy, power
or privilege under or in respect hereof, the Credit Agreement or any Collateral
Document except as specifically set forth in a waiver granted pursuant to the
provisions of Section 11.5 hereof; or
          (vi) any other circumstances which might otherwise constitute a
defense available to, or a discharge of, any Pledgor.
          SECTION 11.16. Jury Trial Waiver. Each of the Pledgors and the Secured
Parties hereby irrevocably and unconditionally waives any right it may have to a
trial by jury in respect of any litigation based on, arising out of, under or in
connection with this Agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

30



--------------------------------------------------------------------------------



 



S-1
          IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused
this Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.

              ORBIMAGE SI HOLDCO INC.,
as Pledgor
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            ORBIMAGE SI OPCO INC.,
as Pledgor
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



S-2

              THE BANK OF NEW YORK,
as Collateral Agent
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
[Form of]
SECURITIES PLEDGE AMENDMENT
          This Securities Pledge Amendment, dated as of
                                        , 200_, is delivered pursuant to
Section 5.1 of the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of January 10, 2006
made by ORBIMAGE SI HOLDCO INC., a Delaware corporation (“Holdco”) and ORBIMAGE
SI OPCO INC., a Delaware corporation (the “Borrower”), and the Guarantors from
to time to time party hereto (the “Guarantors”), as pledgors, assignors and
debtors (Holdco and the Borrower, together with the Guarantors, and together
with any successors, the “Pledgors,” and each, a “Pledgor”), in favor of The
Bank of New York, in its capacity as collateral agent, as pledge, assignee and
secured party (in such capacities and together with any successors in such
capacities, the “Collateral Agent”). The undersigned hereby agrees that this
Securities Pledge Amendment may be attached to the Security Agreement and that
the Pledged Securities and/or Intercompany Notes listed on this Securities
Pledge Amendment shall be deemed to be and shall become part of the Pledged
Collateral and shall secure all Secured Obligations.
PLEDGED SECURITIES

                     
 
                  PERCENTAGE OF
 
  CLASS           NUMBER OF   ALL ISSUED CAPITAL
 
  OF STOCK   PAR   CERTIFICATE   SHARES OR   OR OTHER EQUITY
ISSUER
  OR INTERESTS   VALUE   NO(S).   INTERESTS   INTERESTS OF ISSUER
 
                   

 



--------------------------------------------------------------------------------



 



-2-
INTERCOMPANY NOTES

                 
 
  PRINCIPAL   DATE OF   INTEREST   MATURITY
ISSUER
  AMOUNT   ISSUANCE   RATE   DATE
 
               

              ORBIMAGE SI OPCO INC.,
as Pledgor
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

AGREED TO AND ACCEPTED:
THE BANK OF NEW YORK,
as Collateral Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
[Form of]
JOINDER AGREEMENT

         
 
  [                    ]    

[Date]

     
 
   
 
   
 
   
 
   
 
   
 
   
 
   

Ladies and Gentlemen:
          Reference is made to the Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
January 10, 2006, made by ORBIMAGE SI HOLDCO INC., a Delaware corporation
(“Holdco”) and ORBIMAGE SI OPCO INC., a Delaware corporation (the “Borrower”),
and the Guarantors from to time to time party hereto (the “Guarantors”), as
pledgors, assignors and debtors (Holdco and the Borrower, together with the
Guarantors, and together with any successors, the “Pledgors,” and each, a
“Pledgor”), in favor of The Bank of New York, in its capacity as collateral
agent, as pledge, assignee and secured party (in such capacities and together
with any successors in such capacities, the “Collateral Agent”).
          This Joinder Agreement supplements the Security Agreement and is
delivered by the undersigned, [           ] (the “New Pledgor”), pursuant to
Section 3.5 of the Security Agreement. The New Pledgor hereby agrees to be bound
as a Guarantor and as a Pledgor party to the Security Agreement by all of the
terms, covenants and conditions set forth in the Security Agreement to the same
extent that it would have been bound if it had been a signatory to the Security
Agreement on the date of the Security Agreement. Without limiting the generality
of the foregoing, the New Pledgor hereby grants and pledges to the Collateral
Agent, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations, a Lien on and security interest in, all of its
right, title and interest in, to and under the Pledged Collateral and expressly
assumes all obligations and liabilities of a Guarantor and Pledgor thereunder.
The New Pledgor hereby makes each of the representations and warranties and
agrees to each of the covenants applicable to the Pledgors contained in the
Security Agreement.
          Annexed hereto are supplements to each of the schedules to the
Security Agreement with respect to the New Pledgor. Such supplements shall be
deemed to be part of the Security Agreement.

 



--------------------------------------------------------------------------------



 



-2-
          This Joinder Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such
counterparts together shall constitute one and the same agreement.
          THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



-3-
          IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement
to be executed and delivered by its duly authorized officer as of the date first
above written.
[                      ]

         
 
  By:    
 
       
 
      Name:
 
      Title:

AGREED TO AND ACCEPTED:
THE BANK OF NEW YORK,
as Collateral Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

[Schedules to be attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
[Form of]
CONTROL AGREEMENT CONCERNING SECURITIES ACCOUNTS
          This Control Agreement Concerning Securities Accounts (this “Control
Agreement”), dated as of                                         , 200_, by and
among ORBIMAGE SI Opco Inc. (the “Pledgor”), The Bank of New York, as Collateral
Agent (the “Collateral Agent”), and [                ] (the “Securities
Intermediary”), is delivered pursuant to Section 3.4(c) of that certain security
agreement (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), dated as of January 10, 2006, made
by ORBIMAGE SI HOLDCO INC., a Delaware corporation (“Holdco”) and ORBIMAGE SI
OPCO INC., a Delaware corporation (the “Borrower”), and the Guarantors from to
time to time party hereto (the “Guarantors”), as pledgors, assignors and debtors
(Holdco and the Borrower, together with the Guarantors, and together with any
successors, the “Pledgors,” and each, a “Pledgor”), in favor of The Bank of New
York, in its capacity as collateral agent, as pledge, assignee and secured party
(in such capacities and together with any successors in such capacities, the
“Collateral Agent”). This Control Agreement is for the purpose of perfecting the
security interests of the Secured Parties granted by the Pledgor in the
Designated Accounts described below. All references herein to the “UCC” shall
mean the Uniform Commercial Code as in effect from time to time in the State of
New York. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Security Agreement.
          Section 1. Confirmation of Establishment and Maintenance of Designated
Accounts. The Securities Intermediary hereby confirms and agrees that (i) the
Securities Intermediary has established for the Pledgor and maintains the
account(s) listed in [Schedule I] annexed hereto (such account(s), together with
each such other securities account maintained by the Pledgor with the Securities
Intermediary collectively, the “Designated Accounts” and each a “Designated
Account”), (ii) each Designated Account will be maintained in the manner set
forth herein until termination of this Control Agreement, (iii) this Control
Agreement is the valid and legally binding obligation of the Securities
Intermediary, (iv) the Securities Intermediary is a “securities intermediary” as
defined in Article 8-102(a)(14) of the UCC, (v) each of the Designated Accounts
is a “securities account” as such term is defined in Section 8-501(a) of the UCC
and (vi) all securities or other property underlying any financial assets which
are credited to any Designated Account shall be registered in the name of the
Securities Intermediary, endorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any financial asset credited to any Designated
Account be registered in the name of the Pledgor, payable to the order of the
Pledgor or specially endorsed to the Pledgor, except to the extent the foregoing
have been specially endorsed to the Securities Intermediary or in blank.
          Section 2. “Financial Assets” Election. All parties hereto agree that
each item of Investment Property and all other property held in or credited to
any Designated Account (the “Account Property”) shall be treated as a “financial
asset” within the meaning of Section 8-102(a)(9) of the UCC.
          Section 3. Entitlement Order. If at any time the Securities
Intermediary shall receive an “entitlement order” (within the meaning of
Section 8-102(a)(8) of the UCC) issued by the Collateral Agent and relating to
any financial asset maintained in one or more of the Designated Accounts, the
Securities

 



--------------------------------------------------------------------------------



 



-2-
Intermediary shall comply with such entitlement order without further consent by
the Pledgor or any other person. The Securities Intermediary shall also comply
with instructions directing the Securities Intermediary with respect to the
sale, exchange or transfer of any Account Property held in each Designated
Account originated by a Pledgor, or any representative of, or investment manager
appointed by, a Pledgor until such time as the Collateral Agent delivers a
Notice of Sole Control pursuant to Section 9(i) to the Securities Intermediary.
The Securities Intermediary shall comply with, and is fully entitled to rely
upon, any entitlement order from the Collateral Agent, even if such entitlement
order is contrary to any entitlement order that the Pledgor may give or may have
given to the Securities Intermediary.
          Section 4. Subordination of Lien; Waiver of Set-Off. The Securities
Intermediary hereby agrees that any security interest in, lien on, encumbrance,
claim or (except as provided in the next sentence) right of setoff against, any
Designated Account or any Account Property it now has or subsequently obtains
shall be subordinate to the security interest of the Collateral Agent in the
Designated Accounts and the Account Property therein or credited thereto. The
Securities Intermediary agrees not to exercise any present or future right of
recoupment or set-off against any of the Designated Accounts or to assert
against any of the Designated Accounts any present or future security interest,
banker’s lien or any other lien or claim (including claim for penalties) that
the Securities Intermediary may at any time have against or in any of the
Designated Accounts or any Account Property therein or credited thereto;
provided, however, that the Securities Intermediary may set off all amounts due
to the Securities Intermediary in respect of its customary fees and expenses for
the routine maintenance and operation of the Designated Accounts, including
overdraft fees and amounts advanced to settle authorized transactions.
          Section 5. Choice of Law. Both this Control Agreement and the
Designated Accounts shall be governed by the laws of the State of New York.
Regardless of any provision in any other agreement, for purposes of the UCC, New
York shall be deemed to be the Securities Intermediary’s jurisdiction and the
Designated Accounts (as well as the security entitlements related thereto) shall
be governed by the laws of the State of New York.
          Section 6. Conflict with Other Agreements; Amendments. As of the date
hereof, there are no other agreements entered into between the Securities
Intermediary and the Pledgor with respect to any Designated Account or any
security entitlements or other financial assets credited thereto (other than
standard and customary documentation with respect to the establishment and
maintenance of such Designated Accounts). The Securities Intermediary and the
Pledgor will not enter into any other agreement with respect to any Designated
Account unless the Collateral Agent shall have received prior written notice
thereof. The Securities Intermediary and the Pledgor have not and will not enter
into any other agreement with respect to (i) creation or perfection of any
security interest in or (ii) control of security entitlements maintained in any
of the Designated Accounts or purporting to limit or condition the obligation of
the Securities Intermediary to comply with entitlement orders with respect to
any Account Property held in or credited to any Designated Account as set forth
in Section 3 hereof without the prior written consent of the Collateral Agent
acting in its sole discretion. In the event of any conflict with respect to
control over any Designated Account between this Control Agreement (or any
portion hereof) and any other agreement now existing or hereafter entered into,
the terms of this Control Agreement shall prevail. No amendment or modification
of this Control Agreement or waiver of any rights hereunder shall be binding on
any party hereto unless it is in writing and is signed by all the parties
hereto.

 



--------------------------------------------------------------------------------



 



-3-
          Section 7. Certain Agreements.
          (i) As of the date hereof, the Securities Intermediary has furnished
to the Collateral Agent the most recent account statement issued by the
Securities Intermediary with respect to each of the Designated Accounts and the
financial assets and cash balances held therein, identifying the financial
assets held therein in a manner acceptable to the Collateral Agent. Each such
statement accurately reflects the assets held in such Designated Account as of
the date thereof.
          (ii) The Securities Intermediary will, upon its receipt of each
supplement to the Security Agreement signed by the Pledgor and identifying one
or more financial assets as “Pledged Collateral,” enter into its records,
including computer records, with respect to each Designated Account a notation
with respect to any such financial asset so that such records and reports
generated with respect thereto identify such financial asset as “Pledged.”
          Section 8. Notice of Adverse Claims. Except for the claims and
interest of the Collateral Agent and of the Pledgor in the Account Property held
in or credited to the Designated Accounts, the Securities Intermediary on the
date hereof does not know of any claim to, security interest in, lien on, or
encumbrance against, any Designated Account or Account Property held in or
credited thereto and does not know of any claim that any person or entity other
than the Collateral Agent has been given “control” (within the meaning of
Section 8-106 of the UCC) of any Designated Account or any such Account
Property. If the Securities Intermediary becomes aware that any person or entity
is asserting any lien, encumbrance, security interest or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process or any claim of control) against any of the Account Property
held in or credited to any Designated Account, the Securities Intermediary shall
promptly notify the Collateral Agent and the Pledgor thereof.
          Section 9. Maintenance of Designated Accounts. In addition to the
obligations of the Securities Intermediary in Section 3 hereof, the Securities
Intermediary agrees to maintain the Designated Accounts as follows:
     (i) Notice of Sole Control. If at any time the Collateral Agent delivers to
the Securities Intermediary a notice instructing the Securities Intermediary to
terminate Pledgor’s access to any Designated Account (the “Notice of Sole
Control”), the Securities Intermediary agrees that, after receipt of such
notice, it will take all instructions with respect to such Designated Account
solely from the Collateral Agent, terminate all instructions and orders
originated by the Pledgor with respect to the Designated Accounts or any Account
Property therein, and cease taking instructions from Pledgor, including, without
limitation, instructions for investment, distribution or transfer of any
financial asset maintained in any Designated Account. Permitting settlement of
trades pending at the time of receipt of such notice shall not constitute a
violation of the immediately preceding sentence.
     (ii) Voting Rights. Until such time as the Securities Intermediary receives
a Notice of Sole Control, the Pledgor, or an investment manager on behalf of the
Pledgor, shall direct the Securities Intermediary with respect to the voting of
any financial assets credited to any Designated Account.
     (iii) Statements and Confirmations. The Securities Intermediary will
provide to the Collateral Agent, upon the Collateral Agent’s request therefor
from time to time, a statement of the

 



--------------------------------------------------------------------------------



 



-4-
market value of each financial asset maintained in each Designated Account. The
Securities Intermediary shall not change the name or account number of any
Designated Account without the prior written consent of the Collateral Agent.
     (iv) Perfection in Certificated Securities. The Securities Intermediary
acknowledges that, in the event that it should come into possession of any
certificate representing any security or other Account Property held in or
credited to any of the Designated Accounts, the Securities Intermediary shall
retain possession of the same on behalf and for the benefit of the Collateral
Agent and such act shall cause the Securities Intermediary to be deemed holding
such certificate for the Collateral Agent, if necessary to perfect the
Collateral Agent’s security interest in such securities or assets. The
Securities Intermediary hereby acknowledges its receipt of a copy of the
Security Agreement, which shall also serve as notice to the Securities
Intermediary of a security interest in collateral held on behalf and for the
benefit of the Collateral Agent.
          Section 10. Successors; Assignment. The terms of this Control
Agreement shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective corporate successors and permitted assignees.
          Section 11. Notices. Any notice, request or other communication
required or permitted to be given under this Control Agreement shall be in
writing and deemed to have been properly given when delivered in person, or when
sent by telecopy or other electronic means and electronic confirmation of error
free receipt is received or two (2) days after being sent by certified or
registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below, provided that notices to
the Collateral Agent shall not be deemed properly given unless actually received
by the Collateral Agent at its office set forth below.

         
 
  Pledgor:   ORBIMAGE Holdings, Inc.
 
      21700 Atlantic Boulevard
 
      Dulles, Virginia 20166
 
      Attention:
 
      Telecopy:
 
      Telephone:
 
       
 
      with copy to:
 
       
 
      ORBIMAGE SI Opco Inc.
 
      21700 Atlantic Boulevard
 
      Dulles, Virginia 20166
 
      Attention:
 
      Telecopy:
 
      Telephone:

 



--------------------------------------------------------------------------------



 



-5-

         
 
  Securities    
 
  Intermediary:   [                                      ]
 
      [Address]
 
      Attention:
 
      Telecopy:
 
      Telephone:
 
       
 
  Collateral    
 
  Agent:   [                               ]
 
      [Address]
 
      Attention:
 
      Telecopy:
 
      Telephone:

          Any party may change its address for notices in the manner set forth
above.
          Section 12. Termination.
          (i) Except as otherwise provided in this Section 12, the obligations
of the Securities Intermediary hereunder and this Control Agreement shall
continue in effect until the security interests of the Collateral Agent in the
Designated Accounts and any and all Account Property held therein or credited
thereto have been terminated pursuant to the terms of the Security Agreement and
the Collateral Agent has notified the Securities Intermediary of such
termination in writing.
          (ii) The Securities Intermediary, acting alone, may terminate this
Control Agreement at any time and for any reason by written notice delivered to
the Collateral Agent and the Pledgor not less than thirty (30) days prior to the
effective termination date.
          (iii) Prior to any termination of this Control Agreement pursuant to
this Section 12, the Securities Intermediary hereby agrees that it shall
promptly take, at Pledgor’s sole cost and expense, all reasonable actions
necessary to facilitate the transfer of any Account Property in or credited to
the Designated Accounts as follows: (i) in the case of a termination of this
Control Agreement under Section 12(i), to the institution designated in writing
by Pledgor; and (ii) in all other cases, to the institution designated in
writing by the Collateral Agent.
          Section 13. Fees and Expenses. The Securities Intermediary agrees to
look solely to the Pledgor for payment of any and all reasonable fees, costs,
charges and expenses incurred or otherwise relating to the Designated Accounts
and services provided by the Securities Intermediary hereunder (collectively,
the “Account Expenses”), and the Pledgor agrees to pay such Account Expenses to
the Securities Intermediary within 30 days after receipt of a reasonably
detailed written invoice therefor. The Pledgor acknowledges and agrees that it
shall be, and at all times remains, solely liable to the Securities Intermediary
for all Account Expenses.
          Section 14. Severability. If any term or provision set forth in this
Control Agreement shall be invalid or unenforceable, the remainder of this
Control Agreement, other than those provisions held

 



--------------------------------------------------------------------------------



 



-6-
invalid or unenforceable, shall be construed in all respects as if such invalid
or unenforceable term or provision were omitted.
          Section 15. Counterparts. This Control Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Control Agreement by signing
and delivering one or more counterparts.
     [signature page follows]

 



--------------------------------------------------------------------------------



 



S-1

              ORBIMAGE SI OPCO INC.,
as Pledgor
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            THE BANK OF NEW YORK,
as Collateral Agent
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            [           
                                                            ],     as Securities
Intermediary
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Designated Account(s)

 



--------------------------------------------------------------------------------



 



EXHIBIT 4
[Form of]
CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS
          This CONTROL AGREEMENT CONCERNING DEPOSIT ACCOUNTS (this “Control
Agreement”), dated as of                      ___, 200___ by and among ORBIMAGE
SI Opco Inc. (the “Pledgor”), The Bank of New York, as Collateral Agent (the
“Collateral Agent”), and [       ] (the “Bank”), is delivered pursuant to
Section 3.4(b) of that certain security agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), dated as of January 10, 2006, made by ORBIMAGE SI HOLDCO INC., a
Delaware corporation (“Holdco”) and ORBIMAGE SI OPCO INC., a Delaware
corporation (the “Borrower”), and the Guarantors from to time to time party
hereto (the “Guarantors”), as pledgors, assignors and debtors (Holdco and the
Borrower, together with the Guarantors, and together with any successors, the
“Pledgors,” and each, a “Pledgor”), in favor of The Bank of New York, in its
capacity as collateral agent, as pledge, assignee and secured party (in such
capacities and together with any successors in such capacities, the “Collateral
Agent”). This Control Agreement is for the purpose of perfecting the security
interests of the Secured Parties granted by the Pledgor in the Designated
Accounts described below. All references herein to the “UCC” shall mean the
Uniform Commercial Code as in effect from time to time in the State of New York.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Security Agreement.
          Section 1. Confirmation of Establishment and Maintenance of Designated
Accounts. The Bank hereby confirms and agrees that (i) the Bank has established
for the Pledgor and maintains the deposit account(s) listed in Schedule I
annexed hereto (such account(s), together with each such other deposit account
maintained by the Pledgor with the Bank collectively, the “Designated Accounts”
and each, a “Designated Account”), (ii) each Designated Account will be
maintained in the manner set forth herein until termination of this Control
Agreement, (iii) the Bank is a “bank,” as such term is defined in the UCC,
(iv) this Control Agreement is the valid and legally binding obligation of the
Bank and (v) each Designated Account is a “deposit account” as such term is
defined in Article 9 of the UCC.
          Section 2. Control. The Pledgor hereby authorizes and directs the Bank
to comply, and the Bank hereby accepts such authorization and direction, and the
Bank agrees that it shall comply with instructions originated by the Collateral
Agent without further consent of the Pledgor or any person acting or purporting
to act for the Pledgor being required, including, without limitation, directing
disposition of the funds in each Designated Account. The Bank shall also comply
with instructions directing the disposition of funds in each Designated Account
originated by the Pledgor or its authorized representatives until such time as
the Collateral Agent delivers a Notice of Sole Control pursuant to Section 8(i)
hereof to the Bank. The Bank shall comply with, and is fully entitled to rely
upon, any instruction from the Collateral Agent, even if such instruction is
contrary to any instruction that the Pledgor may give or may have given to the
Bank.
          Section 3. Subordination of Lien; Waiver of Set-Off. The Bank hereby
agrees that any security interest in, lien on, encumbrance, claim or (except as
provided in the next sentence) right of setoff against, any Designated Account
or any funds therein it now has or subsequently obtains shall be subordinate to
the security interest of the Collateral Agent in the Designated Accounts and the
funds therein or credited



--------------------------------------------------------------------------------



 



-2-

thereto. The Bank agrees not to exercise any present or future right of
recoupment or set-off against any of the Designated Accounts or to assert
against any of the Designated Accounts any present or future security interest,
banker’s lien or any other lien or claim (including claim for penalties) that
the Bank may at any time have against or in any of the Designated Accounts or
any funds therein; provided, however, that the Bank may set off (i) all amounts
due to the Bank in respect of its customary fees and expenses for the routine
maintenance and operation of the Designated Accounts, including overdraft fees,
and (ii) the face amount of any checks or other items which have been credited
to any Designated Account but are subsequently returned unpaid because of
uncollected or insufficient funds).
          Section 4. Choice of Law. Both this Control Agreement and the
Designated Accounts shall be governed by the laws of the State of New York.
Regardless of any provision in any other agreement, for purposes of the UCC, New
York shall be deemed to be the Bank’s jurisdiction and the Designated Account(s)
shall be governed by the law of the State of New York.
          Section 5. Conflict with Other Agreements; Amendments. As of the date
hereof, there are no other agreements entered into between the Bank and the
Pledgor with respect to any Designated Account or any funds credited thereto
(other than standard and customary documentation with respect to the
establishment and maintenance of such Designated Accounts). The Bank and the
Pledgor will not enter into any other agreement with respect to any Designated
Account unless the Collateral Agent shall have received prior written notice
thereof. The Bank and the Pledgor have not and will not enter into any other
agreement with respect to control of the Designated Accounts or purporting to
limit or condition the obligation of the Bank to comply with any orders or
instructions with respect to any Designated Account as set forth in Section 2
hereof without the prior written consent of the Collateral Agent acting in its
sole discretion. In the event of any conflict with respect to control over any
Designated Account between this Control Agreement (or any portion hereof) and
any other agreement now existing or hereafter entered into, the terms of this
Control Agreement shall prevail. No amendment or modification of this Control
Agreement or waiver of any right hereunder shall be binding on any party hereto
unless it is in writing and is signed by all the parties hereto.
          Section 6. Certain Agreements. As of the date hereof, the Bank has
furnished to the Collateral Agent the most recent account statement issued by
the Bank with respect to each of the Designated Accounts and the cash balances
held therein. Each such statement accurately reflects the assets held in such
Designated Account as of the date thereof.
          Section 7. Notice of Adverse Claims. Except for the claims and
interest of the Secured Parties and of the Pledgor in the Designated Accounts,
the Bank on the date hereof does not know of any claim to, security interest in,
lien on, or encumbrance against, any Designated Account or in any funds credited
thereto and does not know of any claim that any person or entity other than the
Collateral Agent has been given control (within the meaning of Section 9-104 of
the UCC) of any Designated Account or any such funds. If the Bank becomes aware
that any person or entity is asserting any lien, encumbrance, security interest
or adverse claim (including any writ, garnishment, judgment, warrant of
attachment, execution or similar process or any claim of control) against any
funds in any Designated Account, the Bank shall promptly notify the Collateral
Agent and the Pledgor thereof.
          Section 8. Maintenance of Designated Accounts. In addition to the
obligations of the Bank in Section 2 hereof, the Bank agrees to maintain the
Designated Accounts as follows:



--------------------------------------------------------------------------------



 



-3-

     (i) Notice of Sole Control. If at any time the Collateral Agent delivers to
the Bank a notice instructing the Bank to terminate Pledgor’s access to any
Designated Account (the “Notice of Sole Control”), the Bank agrees that, after
receipt of such notice, it will take all instruction with respect to such
Designated Account solely from the Collateral Agent, terminate all instructions
and orders originated by the Pledgor with respect to the Designated Accounts or
any funds therein, and cease taking instructions from the Pledgor, including,
without limitation, instructions for distribution or transfer of any funds in
any Designated Account.
     (ii) Statements and Confirmations. The Bank will promptly provide to the
Collateral Agent, upon request therefor from time to time a statement of the
cash balance in each Designated Account. The Bank shall not change the name or
account number of any Designated Account without the prior written consent of
the Collateral Agent.
          Section 9. Successors; Assignment. The terms of this Control Agreement
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective corporate successors and permitted assignees.
          Section 10. Notices. Any notice, request or other communication
required or permitted to be given under this Control Agreement shall be in
writing and deemed to have been properly given when delivered in person, or when
sent by telecopy or other electronic means and electronic confirmation of error
free receipt is received or two (2) days after being sent by certified or
registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below, provided that notices to
the Collateral Agent shall not be deemed properly given unless actually received
by the Collateral Agent at its office set forth below.

         
 
  Pledgor:   ORBIMAGE Holdings, Inc.
 
      21700 Atlantic Boulevard
 
      Dulles, Virginia 20166
 
      Attention:
 
      Telecopy:
 
      Telephone:
 
       
 
      with copy to:
 
       
 
      ORBIMAGE SI Opco Inc.
 
      21700 Atlantic Boulevard
 
      Dulles, Virginia 20166
 
      Attention:
 
      Telecopy:
 
      Telephone:



--------------------------------------------------------------------------------



 



-4-

         
 
  Bank:   [                    ]
 
      [                    ]
 
      [                    ]
 
      Attention:
 
      Telecopy:
 
      Telephone:
 
       
 
  Collateral    
 
  Agent:   [                    ]
 
      [Address]
 
      Attention:
 
      Telecopy:
 
      Telephone:

          Any party may change its address for notices in the manner set forth
above.
          Section 11. Termination.
          (i) Except as otherwise provided in this Section 11, the obligations
of the Bank hereunder and this Control Agreement shall continue in effect until
the security interests of the Collateral Agent in the Designated Accounts and
any and all funds therein have been terminated pursuant to the terms of the
Security Agreement and the Collateral Agent has notified the Bank of such
termination in writing.
          (ii) The Bank, acting alone, may terminate this Control Agreement at
any time and for any reason by written notice delivered to the Collateral Agent
and the Pledgor not less than thirty (30) days prior to the effective
termination date.
          (iii) Prior to any termination of this Control Agreement pursuant to
this Section 11, the Bank hereby agrees that it shall promptly take, at
Pledgor’s sole cost and expense, all reasonable actions necessary to facilitate
the transfer of any funds in the Designated Accounts as follows: (a) in the case
of a termination of this Control Agreement under Section 11(i), to the
institution designated in writing by Pledgor; and (b) in all other cases, to the
institution designated in writing by the Collateral Agent.
          Section 12. Fees and Expenses. The Bank agrees to look solely to the
Pledgor for payment of any and all reasonable fees, costs, charges and expenses
incurred or otherwise relating to the Designated Accounts and services provided
by the Bank hereunder (collectively, the “Account Expenses”), and the Pledgor
agrees to pay such Account Expenses to the Bank within 30 days after receipt of
a reasonably detailed written invoice therefor. The Pledgor acknowledges and
agrees that it shall be, and at all times remains, solely liable to the Bank for
all Account Expenses.
          Section 13. Severability. If any term or provision set forth in this
Control Agreement shall be invalid or unenforceable, the remainder of this
Control Agreement, other than those provisions held invalid or unenforceable,
shall be construed in all respects as if such invalid or unenforceable term or
provision were omitted.



--------------------------------------------------------------------------------



 



-5-

          Section 14. Counterparts. This Control Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Control Agreement by signing
and delivering one or more counterparts.
[signature page follows]



--------------------------------------------------------------------------------



 



S-1

            ORBIMAGE SI OPCO INC.
      By:           Name:           Title:        

            THE BANK OF NEW YORK,
as Collateral Agent
      By:           Name:           Title:        

            [                                        ],
as Bank
      By:           Name:           Title:        



--------------------------------------------------------------------------------



 



 

SCHEDULE I
Designated Account(s)



--------------------------------------------------------------------------------



 



 

EXHIBIT 5
[Form of]
Copyright Security Agreement
          Copyright Security Agreement, dated as of January 10, 2006, by
ORBIMAGE SI Holdco Inc. and ORBIMAGE SI Opco Inc. (individually, a “Pledgor”,
and, collectively, the “Pledgors”), in favor of The Bank of New York, in its
capacity as collateral agent pursuant to the Credit Agreement (in such capacity,
the “Collateral Agent”).
W i t n e s s e t h:
          Whereas, the Pledgors are party to a Security Agreement of even date
herewith (the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Copyright Security
Agreement;
          Now, Therefore, in consideration of the premises and to induce the
Collateral Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Collateral Agent as
follows:
          SECTION 1. Defined Terms. Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement.
          SECTION 2. Grant of Security Interest in Copyright Collateral. Each
Pledgor hereby pledges and grants to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:
          (a) Copyrights of such Pledgor listed on Schedule I attached hereto;
and
          (b) all Proceeds of any and all of the foregoing (other than Excluded
Property).
          SECTION 3. Security Agreement. The security interest granted pursuant
to this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein. In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Collateral Agent shall otherwise
determine.
          SECTION 4. Termination. Upon the payment in full of the Secured
Obligations and termination of the Security Agreement, the Collateral Agent
shall execute, acknowledge, and deliver to the



--------------------------------------------------------------------------------



 



-2-

Pledgors an instrument in writing in recordable form releasing the collateral
pledge, grant, assignment, lien and security interest in the Copyrights under
this Copyright Security Agreement.
          SECTION 5. Counterparts. This Copyright Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Copyright Security
Agreement by signing and delivering one or more counterparts.
[signature page follows]



--------------------------------------------------------------------------------



 



-3-

          In Witness Whereof, each Pledgor has caused this Copyright Security
Agreement to be executed and delivered by its duly authorized offer as of the
date first set forth above.

            Very truly yours,

ORBIMAGE SI HOLDCO INC.1
      By:           Name:           Title:        

            ORBIMAGE SI OPCO INC.2
      By:           Name:           Title:        

          Accepted and Agreed:    
 
        THE BANK OF NEW YORK,
as Collateral Agent    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

 

1   This document needs only to be executed by the Borrower and/or any Guarantor
which owns a pledged Copyright.   2   This document needs only to be executed by
the Borrower and/or any Guarantor which owns a pledged Copyright.



--------------------------------------------------------------------------------



 



-4-

SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS
Copyright Registrations:

                                     
owner
    registration number     title                      
 
                               

Copyright Applications:

                                     
owner
    title                            
 
                               

 



--------------------------------------------------------------------------------



 

\

EXHIBIT 6
[Form of]
Patent Security Agreement
          Patent Security Agreement, dated as of January 10, 2006, by ORBIMAGE
SI Holco, Inc. and ORBIMAGE SI Opco Inc. (individually, a “Pledgor” and,
collectively, the “Pledgors”), in favor of The Bank of New York, in its capacity
as collateral agent pursuant to the Credit Agreement (in such capacity, the
“Collateral Agent”).
W i t n e s s e t h:
          Whereas, the Pledgors are party to a Security Agreement of even date
herewith (the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Patent Security
Agreement;
          Now, Therefore, in consideration of the premises and to induce the
Collateral Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Collateral Agent as
follows:
          SECTION 1. Defined Terms. Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement.
          SECTION 2. Grant of Security Interest in Patent Collateral. Each
Pledgor hereby pledges and grants to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:
          (a) Patents of such Pledgor listed on Schedule I attached hereto; and
          (b) all Proceeds of any and all of the foregoing (other than Excluded
Property).
          SECTION 3. Security Agreement. The security interest granted pursuant
to this Patent Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patents made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Patent Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control unless the Collateral Agent shall otherwise determine.
          SECTION 4. Termination. Upon the payment in full of the Secured
Obligations and termination of the Security Agreement, the Collateral Agent
shall execute, acknowledge, and deliver to the

 



--------------------------------------------------------------------------------



 



  -2-
Pledgors an instrument in writing in recordable form releasing the collateral
pledge, grant, assignment, lien and security interest in the Patents under this
Patent Security Agreement.
          SECTION 5. Counterparts. This Patent Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Patent Security
Agreement by signing and delivering one or more counterparts.
[signature page follows]

 



--------------------------------------------------------------------------------



 



  -3-
          In Witness Whereof, each Pledgor has caused this Patent Security
Agreement to be executed and delivered by its duly authorized offer as of the
date first set forth above.

                      Very truly yours,
 
                    ORBIMAGE SI OPCO INC.3
 
               
 
  By:                          
 
      Name:        
 
      Title:        

Accepted and Agreed:
THE BANK OF NEW YORK,
as Collateral Agent

             
By:
                     
 
  Name:        
 
  Title:        

 

3   This document needs only to be executed by the Borrower and/or any Guarantor
which owns a pledged Patent.

 



--------------------------------------------------------------------------------



 



  -4-
SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS
Patent Registrations:

                                    REGISTRATION               OWNER     NUMBER
      NAME      
 
                       

Patent Applications:

                                    APPLICATION               OWNER     NUMBER  
    NAME      
 
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT 7
[Form of]
Trademark Security Agreement
          Trademark Security Agreement, dated as of January 10, 2006, by
ORBIMAGE SI Holdco Inc. and ORBIMAGE SI Opco Inc. (individually, a “Pledgor”
and, collectively, the “Pledgors”), in favor of The Bank of New York, in its
capacity as collateral agent pursuant to the Credit Agreement (in such capacity,
the “Collateral Agent”).
W i t n e s s e t h:
          Whereas, the Pledgors are party to a Security Agreement of even date
herewith (the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Trademark Security
Agreement;
          Now, Therefore, in consideration of the premises and to induce the
Collateral Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Collateral Agent as
follows:
          SECTION 1. Defined Terms. Unless otherwise defined herein, terms
defined in the Security Agreement and used herein have the meaning given to them
in the Security Agreement.
          SECTION 2. Grant of Security Interest in Trademark Collateral. Each
Pledgor hereby pledges and grants to the Collateral Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Pledged Collateral of such
Pledgor:
          (a) Trademarks of such Pledgor listed on Schedule I attached hereto;
          (b) all Goodwill associated with such Trademarks; and
          (c) all Proceeds of any and all of the foregoing (other than Excluded
Property).
          SECTION 3. Security Agreement. The security interest granted pursuant
to this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademarks made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein. In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Collateral Agent shall otherwise
determine.

 



--------------------------------------------------------------------------------



 



  -2-
          SECTION 4. Termination. Upon the payment in full of the Secured
Obligations and termination of the Security Agreement, the Collateral Agent
shall execute, acknowledge, and deliver to the Pledgors an instrument in writing
in recordable form releasing the collateral pledge, grant, assignment, lien and
security interest in the Trademarks under this Trademark Security Agreement.
          SECTION 5. Counterparts. This Trademark Security Agreement may be
executed in any number of counterparts, all of which shall constitute one and
the same instrument, and any party hereto may execute this Trademark Security
Agreement by signing and delivering one or more counterparts.
[signature page follows]

 



--------------------------------------------------------------------------------



 



  -3-
          In Witness Whereof, each Pledgor has caused this Trademark Security
Agreement to be executed and delivered by its duly authorized offer as of the
date first set forth above.

                      Very truly yours,    
 
                    ORBIMAGE SI OPCO INC.4    
 
               
 
  By:                          
 
      Name:        
 
      Title:        

Accepted and Agreed:
THE BANK OF NEW YORK,
as Collateral Agent

             
By:
                     
 
  Name:        
 
  Title:        

 

4   This document needs only to be executed by the Borrower and/or any Guarantor
which owns a pledged Trademark.

 



--------------------------------------------------------------------------------



 



  -4-
SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS
Trademark Registrations:

                                    REGISTRATION               OWNER     NUMBER
      TRADEMARK      
 
                       

Trademark Applications:

                                    APPLICATION               OWNER     NUMBER  
    TRADEMARK      
 
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT 8
[Form of Acknowledgment]
Collateral Agent
[address]
          Reference is made to the Security Agreement dated as of January 10,
2006, made by ORBIMAGE SI HOLDCO INC., a Delaware corporation (“Holdco”) and
ORBIMAGE SI OPCO INC., a Delaware corporation (the “Borrower”), and the
Guarantors from to time to time party hereto (the “Guarantors”), as pledgors,
assignors and debtors (Holdco and the Borrower, together with the Guarantors,
and together with any successors, the “Pledgors,” and each, a “Pledgor”), in
favor of The Bank of New York, in its capacity as collateral agent, as pledge,
assignee and secured party (in such capacities and together with any successors
in such capacities, the “Collateral Agent”). By executing and delivering this
acknowledgment the undersigned hereby (i) agrees to be bound by all the terms
and provisions of the Security Agreement and (ii) appoints Collateral Agent as
its collateral agent under the Security Agreement. Any notices under the
Security Agreement can be sent to the undersigned at its address set forth
below.
          This acknowledgment shall be construed in accordance with and governed
by the laws of the State of New York.
                                                            
Date:                     
Address for Notices:
Acknowledged and agreed:
                                        
[Collateral Agent]

 